EX-10 8 rlease.htm OFFICE LEASE EXHIBIT 10 (T) 1 Stifel Financial Corp.-2006
Form 10-K Exh. 10(t)(2)

OFFICE LEASE AGREEMENT

By and Between

ABB SOUTH STREET ASSOCIATES, LLC
("Landlord")

and

STIFEL, NICOLAUS & COMPANY, INCORPORATED

("Tenant")

* * * * * *

Alex Brown Building

One South Street

Baltimore, Maryland 21202

Table of Contents

Page

1.

Basic Lease Terms

1

2.

Premises

2

3.

Term and Commencement of Term

3

4.

Rent

4

5.

Intentionally omitted

5

6.

Use

6

7.

Assignment and Subletting

7

8.

Improvements and Fixtures

8

9.

Utilities and Services

9

10.

Rights of Landlord

10

11.

Liability

11

12.

Insurance

12

13.

Fire or Casualty

13

14.

Eminent Domain

14

15.

Subordination and Estoppel Certificates

15

16.

Default and Remedies

16

17.

Bankruptcy

17

18.

Payment of Tenant's Obligations by Landlord and Unpaid Rent

18

19.

Voluntary Surrender

19

20.

Abandonment of Personal Property

20

21.

Hold-Over

21

22.

Options to extend term

22

23.

Parking

23

24.

Notices

24

25.

Brokers

25

26.

Environmental Concerns

26

27.

Landlord's Lien

27

28.

Rules and Regulations

28

29.

Quiet Enjoyment

29

30.

USA Patriot act and anti-terrorism laws

30

31.

Right of First Offer

31

32.

Exterior Signage

32

33.

Rooftop Communication Equipment

33

34.

Supplemental HVAC System

34

35.

Miscellaneous Provisions

35

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT

(this "Lease") is made as of the _____ day of ________, 2006 (the "Effective
Date"), by and between ABB SOUTH STREET ASSOCIATES, LLC, a Maryland limited
liability company ("Landlord"), and STIFEL, NICOLAUS & COMPANY, INCORPORATED, a
Missouri corporation ("Tenant"), who agree as follows:



1. Basic Lease Terms.

The following terms shall have the following meanings in this Lease:

Premises:

Approximately 75,724 rentable square feet of space comprising the entire
fifteenth (15th), sixteenth (16th), seventeenth (17th) and thirtieth (30th)
floors of the Building (described in Section 1.b., below), as outlined on the
floor plan attached hereto as Exhibit A.

Building:

Alex Brown Building, One South Street, Baltimore, Maryland (the "Building").

Commencement Date:

January 1, 2012

Term:

Six (6) years

Initial Annual Base Rent*:

$2,129,400.96 per annum
$177,450.08 per month

[*subject to escalation as provided for in this Lease]

Base Year (Operating Expenses):

Base Year (Real Estate Taxes):

Calendar Year 2011

The period July 1, 2010 thorough June 30, 2011, inclusive

Tenant's Pro Rata Share (Operating Expenses):

16.65%*

Tenant's Pro Rata Share (Real Estate Taxes):

15.86%*

[*subject to adjustments provided for in this Lease]

Address for Notices:  

To Landlord:



 

With a copy to:

ABB South Street Associates, LLC
444 Brickell Avenue
Suite 900
Miami, Florida 33131
Attention: Chief Operating Officer

ABB South Street Associates, LLC
c/o ACP Mid-Atlantic, LLC, as Agent
2350 Corporate Park Drive
Suite 110
Herndon, Virginia 20171
Attention: Asset Manager

And a copy to:


Holland & Knight llp
2099 Pennsylvania Avenue, N.W.
Suite 100
Washington, D.C. 20006
Attention: David S. Kahn, Esquire

To Tenant:

At the Premises

With a copy to:

Stifel, Nicolaus & Company, Incorporated

One Financial Plaza

501 N. Broadway

St. Louis, MO 63102

Attention: Chief Financial Officer

And a copy to:

Stifel, Nicolaus & Company, Incorporated

One Financial Plaza

501 N. Broadway

St. Louis, MO 63102

Attention: Office of General Counsel

Extension Options:

Two (2) five (5) year options

2. Premises.

Premises.

In consideration of Tenant's agreement to pay Annual Base Rent (hereinafter
defined) and Additional Rent (hereinafter defined) and subject to the covenants
and conditions hereinafter set forth, Landlord hereby leases to Tenant, and
Tenant hereby hires and leases from Landlord, upon the terms and conditions set
forth herein, those certain premises described in Section 1.a. hereof and
located in the Building (the "Premises"). The Premises are located in the
Building described in Section 1.b. hereof. The lease of the Premises to Tenant
includes the non-exclusive right, together with other tenants of the Building
and members of the public, to use the common public areas of the Building
(including the interior stairwells) and the land on which the Building is
situated (the "Land"), but includes no other rights not specifically set forth.



Improvements.

Landlord shall deliver the Premises to Tenant in its "as-is" condition without
(i) any obligation on Landlord's part to undertake or, except for the
Improvement Allowance (as defined in the Work Agreement (hereinafter defined))
to be provided by Landlord pursuant to the Work Agreement, pay for, any
improvements or alterations therein; or (ii) any representations or warranties
regarding the condition thereof. After the Commencement Date (hereinafter
defined), Tenant shall, at Tenant's sole cost and expense, subject to the
application of the Improvement Allowance, construct in the Premises the Tenant
Improvements (defined in the Work Agreement) described in the Work Agreement
attached hereto as Exhibit B (the "Work Agreement"), in substantial accordance
with the terms and conditions of the Work Agreement. In the event that Landlord
and Tenant have not finally agreed upon the scope and details of the Tenant
Improvements as of the Commencement Date, Tenant's submission to Landlord of
plans and specifications detailing such work shall be subject to Landlord's
written approval in accordance with the Work Agreement. The Tenant Improvements
shall be subject to Landlord's prior written approval, which approval shall be
granted or denied in accordance with the terms and conditions of the Work
Agreement, shall comply with all applicable building codes, laws and regulations
(including without limitation the Americans with Disabilities Act), shall not
require any changes to or modifications of any of the mechanical, electrical,
plumbing or other systems of the Building, and shall otherwise be constructed in
strict accordance with the terms of the Work Agreement. The cost of all design,
architectural and engineering work, demolition costs, construction costs,
contractors' overhead and profit, licenses and permits, and all other costs and
expenses incurred in connection with the Tenant Improvements shall be at
Tenant's sole cost and expense, subject to the application of the Improvement
Allowance. Landlord shall disburse the Improvement Allowance as provided in the
Work Agreement, provided, however, that Landlord shall have no obligation to
disburse any portion of the Improvement Allowance prior to the Commencement
Date. All costs incurred with respect to the Tenant Improvements in excess of
the Improvement Allowance shall be paid by Tenant as provided in the Work
Agreement. Except as otherwise expressly set forth in the Work Agreement, any
portion of the Improvement Allowance not expended by Tenant in undertaking the
Tenant Improvements within twelve (12) months after the Commencement Date shall
be retained by Landlord.



Deutsche Bank Sublease.

Landlord and Tenant hereby expressly acknowledge and agree that: (i) Tenant is
currently in possession of (or, shortly after the Effective Date, will be in
possession of) the Premises pursuant to that certain Sublease dated November __,
2006 (the "DB Sublease") by and between Deutsche Bank Securities, Inc.
("Deutsche Bank"), as sublandlord, and Tenant, as subtenant, the term of which
expires on the date (the "Sublease Expiration Date") immediately preceding the
Commencement Date; (ii) the terms and conditions contained herein shall govern
Tenant's occupancy of: (a) the Premises from and after the Sublease Expiration
Date, and (b) any Available Space (hereinafter defined) from and after the
applicable ROFO Space Commencement Date (hereinafter defined) pursuant to the
terms of Section 31, below; and (iii) Landlord has evidenced its consent to the
DB Sublease pursuant to that certain consent letter by and among Landlord,
Deutsche Bank and Tenant (the "Landlord Consent Agreement").



Riser Access.

In connection with Tenant's leasing of the Premises, Landlord hereby grants to
Tenant, at no additional cost, the right to (i) continue to use space in the
risers of the Building which Tenant utilized pursuant to the DB Sublease to
install such cabling and wiring (collectively, the "Existing Cabling") therein
as was necessary for Tenant to provide telecommunications access services to the
Premises; and (ii) from and after the Commencement Date, use additional space in
the risers of the Building to install additional cabling and wiring (the
"Additional Cabling") therein as necessary for Tenant to provide
telecommunications access services to the Premises. As used herein, the Existing
Cabling and the Additional Cabling shall sometimes be hereinafter collectively
referred to as the "Telecom Cabling". Landlord shall have the right from time to
time to promulgate reasonable rules and regulations governing Tenant's use of
the Telecom Cabling. Tenant shall be permitted to install the Telecom Cabling
provided that Landlord has previously approved plans and specifications prepared
by Tenant indicating the locations of such Telecom Cabling in the Building, and
provided further that such Telecom Cabling (1) does not affect the structure or
safety of the Building; (2) does not affect the electrical, mechanical or any
other system of the Building or the functioning thereof; and (3) does not
interfere with the operation of the Building or the provision of services or
utilities to Tenant or any other tenant of the Building. Notwithstanding the
foregoing, in no event shall Tenant be entitled to use more than the greater of
(x) Tenant's proportionate share of space in the Building risers, or (y) the
riser space occupied by the Existing Cabling, for the installation of Telecom
Cabling. Tenant shall install and maintain the Telecom Cabling in compliance
with all present and future laws, rules and regulations of any local, State or
Federal authority having jurisdiction with respect thereto, including, without
limitation, the laws, rules and regulations of the FCC, the State of Maryland
and any other governmental and quasi-governmental authorities having appropriate
jurisdiction over the Building or Tenant's use of the Telecom Cabling. Tenant
shall obtain all permits, licenses, variances, authorizations and approvals that
may be required in order to install and maintain such Telecom Cabling. Tenant
shall, at its sole cost and expense, be responsible for the insurance and
maintenance of the Telecom Cabling and its compliance with all applicable laws,
rules and regulations. At the expiration or earlier termination of the Lease, at
Tenant's sole cost, the Telecom Cabling shall be removed from the Building
(including from the Building risers) and the area where the Telecom Cabling was
located shall be restored to its condition existing prior to such installation
in a manner and with materials determined by Landlord. Tenant hereby authorizes
Landlord to remove and dispose of the Telecom Cabling and charge Tenant for all
reasonable costs and expenses incurred. Tenant agrees that Landlord shall not be
liable for any property disposed of or removed by Landlord. Tenant's obligation
to perform and observe this covenant shall survive the expiration or earlier
termination of the Term of the Lease. Tenant shall indemnify and save Landlord
harmless from and against any and all loss, costs, liabilities, damages,
judgements, and expenses (including reasonable attorney's fees) arising in
connection with the installation, operation, removal and maintenance of the
Telecom Cabling. Subject to the terms of this Section 2d, upon reasonable prior
notice to Landlord, Tenant shall have access to the risers of the Building
during normal business hours as may be reasonably necessary for the
installation, maintenance, removal and/or restoration of the Telecom Cabling.



3. Term and Commencement of Term.

This Lease shall be in full force and effect from the Effective Date. The term
of this Lease (the "Term") shall commence on January 1, 2012 (the "Commencement
Date") and shall expire on December 31, 2017 (the "Lease Expiration Date"),
unless otherwise extended or terminated in accordance with the terms hereof. As
used herein, the term "Lease Year" means (i) each twelve (12)-month period
commencing on the Commencement Date, and (ii) each successive period of twelve
(12) calendar months thereafter during the Term. Reference is made to the form
of Declaration of Commencement Date (the "Declaration") attached hereto as
Exhibit C. After the Commencement Date, Landlord shall complete the Declaration
and deliver the completed Declaration to Tenant. Within ten (10) business days
after Tenant receives the completed Declaration from Landlord, Tenant shall
execute and return the Declaration to Landlord to confirm the Commencement Date
and the Term. Failure to execute the Declaration shall not affect the
commencement or expiration of the Term. No delay by Tenant in completing the
Tenant Improvements shall delay or otherwise affect the Commencement Date or
Tenant's obligation to pay Rent from and after such date.

4. Rent.

Subject to Section 4a(iii), below, beginning on the Commencement Date, Tenant
covenants and agrees to pay as Rent (hereinafter defined) for the Premises the
following amounts set forth in this Section 4 and as otherwise provided in this
Lease. "Additional Rent" shall mean such costs, expenses, charges and other
payments to be made by (or on behalf of) Tenant to Landlord (or to a third party
if required under this Lease), whether or not the same be designated as such.
"Rent" or "rent" shall mean all Annual Base Rent and Additional Rent due
hereunder.

Annual Base Rent.

Subject to Section 4a(iii), during each Lease Year, Tenant shall pay annual base
rent in the amounts set forth immediately below (the "Annual Base Rent"), which
amounts shall be payable in equal monthly installments (the "Monthly Base Rent")
as set forth immediately below:



Lease

Year

Annual

Base Rent

Monthly

Base Rent

1

$2,129,400.96

$177,450.08

2

$2,182,636.08

$181,886.34

3

$2,237,201.88

$186,433.49

4

$2,293,131.96

$191,094.33

5

$2,350,460.28

$195,871.69

6

$2,409,221.76

$200,768.48





The Annual Base Rent and Monthly Base Rent amounts set forth in the foregoing
chart are based on the Premises containing 75,724 rentable square feet of office
space. Landlord and Tenant hereby acknowledge and agree that if the number of
rentable square feet of office space comprising the Premises changes prior to
the Commencement Date, the Annual Base Rent and Monthly Base Rent amounts set
forth in the foregoing chart shall be adjusted pursuant to lease amendment(s) or
other documentation entered into by and between Landlord and Tenant.

In addition to the payment of Annual Base Rent, Tenant shall be responsible for
the payment of Tenant's Pass-Through Costs (hereinafter defined) pursuant to
Section 4.b. hereof.

Notwithstanding any other provision of this Section 4 to the contrary, provided
that Tenant is not in default of this Lease at any time during the Abatement
Period (hereinafter defined), Landlord hereby agrees to abate Monthly Base Rent
for the period (the "Abatement Period") beginning on the Commencement Date and
ending on the date which is the earlier to occur of: (1) June 30, 2012; or (2)
the date first occurring after the Commencement Date on which there occurs a
monetary default by Tenant under this Lease or a non-monetary default by Tenant
under this Lease beyond any applicable notice or cure period. On the day
immediately following the last day of the Abatement Period, and thereafter
throughout the Term, Tenant shall pay Landlord full Annual Base Rent in the
amounts set forth in this Section 4.

Tenant's Pass-Through Costs.

As used in this Lease:

"Operating Expenses"

shall mean any and all expenses, costs and disbursements (but not specific costs
billed to and paid by specific tenants) of every kind and nature incurred by
Landlord in connection with the ownership, management, operation, maintenance,
servicing and repair of the Building and appurtenances thereto, including,
without limitation, the common areas thereof, and the Land, including, but not
limited to, employees' wages, salaries, welfare and pension benefits and other
fringe benefits; payroll taxes; telephone service; painting of common areas of
the Building; exterminating service; detection and security services; concierge
services; sewer rents and charges; premiums for fire and casualty, liability,
rent, workmen's compensation, sprinkler, water damage and other insurance;
repairs and maintenance; building supplies; uniforms and dry cleaning; snow
removal; the cost of obtaining and providing electricity, water and other public
utilities to all areas of the Building; trash removal; janitorial and cleaning
supplies; and janitorial and cleaning services; window cleaning; service
contracts for the maintenance of elevators, boilers, HVAC and other mechanical,
plumbing and electrical equipment; fees for all licenses and permits required
for the ownership and operation of the Building; business license fees and
taxes, including those based on Landlord's rental income from the Building; the
rental value of the management office maintained in the Building, if any
(provided, however, to the extent that the management office maintained in the
Building serves other building(s) owned or managed by Landlord, then Operating
Expenses shall include only the rental value of the management office that
Landlord
reasonably
allocates to the Building); all costs of operating, maintaining and replacing
equipment in the health and fitness facility located in the Building (which
costs shall be reduced by the amount of monthly user fees actually collected by
Landlord with respect to the use of such fitness facility by tenants and
occupants of the Building); sales, use and personal property taxes payable in
connection with tangible personal property and services purchased for the
management, operation, maintenance, repair, cleaning, safety and administration
of the Building; legal fees; accounting fees relating to the determination of
Operating Expenses and the tenants' share thereof and the preparation of
statements required by tenant's leases; management fees, whether or not paid to
any person having an interest in or under common ownership with Landlord,
provided that such management fees are comparable to the management fees charged
in connection with the management of comparable first-class/trophy office
buildings in downtown Baltimore, Maryland providing services similar to, and to
the same level as, those provided at the Building, however, in no event shall
such management fees exceed four percent (4%) of the gross rentals of the
Building; purchase and installation of indoor plants in the common areas; and
landscaping maintenance and the purchase and replacement of landscaping
services, plants and shrubbery. If Landlord makes an expenditure for a capital
improvement to the Building (or any portion thereof) by installing energy
conservation or labor-saving devices to reduce Operating Expenses, or to comply
with any law, ordinance or regulation pertaining to the Building which was not
in effect on the Commencement Date (each, a "Permitted Capital Expenditure"),
and if, under generally accepted accounting principles, such expenditure is not
a current expense, then the cost thereof shall be amortized over a period equal
to the useful life of such improvement, determined in accordance with generally
accepted accounting principles, and the amortized costs allocated to each
calendar year during the Term, together with an imputed interest amount
calculated on the unamortized portion thereof using an interest rate of the
Prime Rate (hereinafter defined) plus four percent (4%) per annum, shall be
treated as an Operating Expense. In the event that any costs with respect to the
operation and management of more than one building are allocated among the
Building and any other building owned by Landlord, the actual costs so allocated
to the Building shall be included in the calculation of Operating Expenses.
Notwithstanding anything to the contrary contained in this Section 4.b(i)(1),
Operating Expenses shall not include (i) costs of capital improvements or
capital expenditures determined under generally accepted accounting principles,
except for Permitted Capital Expenditures; (ii) interest, principal, late
charges, prepayment penalties or premiums on any debt owed by Landlord
(including any mortgage debt) and depreciation; (iii) legal fees, space
planners' fees, real estate brokers' leasing commissions and advertising
expenses incurred in connection with the leasing of space in the Building; (iv)
costs for which Landlord is reimbursed by insurance (by Landlord's carrier,
Tenant's carrier or by any third party's insurance carrier); (v) attorneys'
fees, costs and expenses incurred by Landlord in connection with disputes with
tenants or prospective tenants of the Building; (vi) any bad debt loss, rent
loss, or reserves for replacements; (vii) costs associated with the operation of
the limited liability company which constitutes Landlord, as opposed to costs
associated with the operation of the Building; (viii) costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord's interest
in the Building; (ix) litigation costs relating to suits filed by or against
Landlord and/or the Building (expressly excluding tax assessment appeals); (x)
fines and penalties arising out of the late payment by Landlord of Real Estate
Taxes or other amounts or charges relating to the Building; (xi) amounts paid as
ground rent by Landlord; (xii) the portion of any costs paid to affiliates of
Landlord for services at the Building to the extent that such costs exceed the
cost of such services if rendered by unaffiliated third parties on an
arms-length basis; (xiii) the cost of all items and services with respect to
which Landlord receives reimbursement (excluding reimbursement by way of
Tenant's Pass-Through Costs paid by Tenant or other tenants); (xiv) costs
incurred by Landlord due to the violation by Landlord of the terms and
conditions of any space lease in the Building, provided that such costs would
not have been incurred by Landlord but for such violation; (xv) costs incurred
in connection with the sale, financing, refinancing, mortgaging or sale of the
Building, including brokerage commissions, attorneys' and accountants' fees,
closing costs, title insurance premiums, transfer taxes and interest charges;
(xvi) costs of correcting any violations of law applicable to the Building,
which violations existed on the Effective Date; or (xvii) that portion of the
operating expenses of the Building that Landlord reasonably allocates to the
retail portion of the Building, or the amount of operating expenses paid by
retail tenants of the Building, whichever is less.



"Real Estate Taxes"

shall mean all taxes, assessments and charges levied upon or with respect to the
Land (or any portion thereof), the Building, and any improvements adjacent
thereto (computed as payable in installments as permitted by law regardless of
whether so paid), including, without limitation, vault rents, if any, franchise
taxes, any tax, fee or excise on rents, on the square footage of the Premises,
on the act of entering into this Lease, on the occupancy of Tenant, on account
of the rent hereunder or the business of renting space now or hereafter levied
or assessed against Landlord by the United States of America or the state,
county, city or town in which the Building are located, or any political
subdivision, public corporation, district or other political or public entity;
and shall also include any other tax to the extent that such tax is imposed in
lieu of or in addition to such Real Estate Taxes. Reasonable legal fees, costs
and disbursements incurred by Landlord in connection with any proceedings for
appeal or reduction of any Real Estate Taxes shall also be considered Real
Estate Taxes for the year in question. In the event that Real Estate Taxes for
the Land and the Building are not separately assessed, Landlord shall allocate
to the Land and the Building the portion of the total Real Estate Tax assessment
that fairly represents the relative values of all properties that have been
assessed together. Real Estate Taxes shall not include federal, state or local
income taxes or estate, inheritance, franchise, capital gain, capital stock or
transfer or recordation taxes.



"Tenant's Pro Rata Share (Operating Expenses),"

as of the date hereof, shall be as provided in Section 1.g., representing the
ratio that the rentable area of the Premises bears to the total rentable area of
office space in the Building. If either the rentable area of the Premises or the
total rentable area of the Building, shall be increased or decreased, as
reasonably determined by Landlord, Tenant's Pro Rata Share (Operating Expenses)
shall be adjusted accordingly.



"Tenant's Pro Rata Share (Real Estate Taxes),"

as of the date hereof, shall be as provided in Section 1.g., representing the
ratio that the rentable area of the Premises bears to the total rentable area of
the Building. If either the rentable area of the Premises or the total rentable
area of the Building, shall be increased or decreased, as reasonably determined
by Landlord, Tenant's Pro Rata Share (Real Estate Taxes) shall be adjusted
accordingly.



"Base Year (Operating Expenses)"

means calendar year 2011.



"Base Year (Real Estate Taxes)"

means the period July 1, 2010 through June 30, 2011, inclusive.



If, in any calendar year during the Term, the total amount of Operating Expenses
for the Building exceed the amount of Operating Expenses in the Base Year
(Operating Expenses), then Tenant shall pay to Landlord, as Additional Rent, an
amount which is the product of (1) the amount of such increase in Operating
Expenses, multiplied by (2) Tenant's Pro Rata Share (Operating Expenses).
Tenant's Pro Rata Share (Operating Expenses) of increases in Operating Expenses
for any partial calendar year during the Term shall be determined by multiplying
the amount of Tenant's Pro Rata Share (Operating Expenses) of increases in
Operating Expenses for the full calendar year by a fraction, the numerator of
which is the number of days during such calendar year falling within the Term
and the denominator of which is three hundred sixty-five (365). If in any
calendar year during the Term, the amount of Real Estate Taxes exceeds the
amount of Real Estate Taxes for the Base Year (Real Estate Taxes), then Tenant
shall pay, as Additional Rent, an amount which is the product of (x) the amount
of such increase in Real Estate Taxes, multiplied by (y) Tenant's Pro Rata Share
(Real Estate Taxes). Tenant's Pro Rata Share (Real Estate Taxes) of increases in
Real Estate Taxes for any partial calendar year during the Term shall be
determined by multiplying the amount of Tenant's Pro Rata Share (Real Estate
Taxes) of increases in Real Estate Taxes for the full calendar year by a
fraction, the numerator of which is the number of days during such calendar year
falling within the Term and the denominator of which is three hundred sixty-five
(365).

If at any time during the Base Year (Operating Expenses), or during any
subsequent calendar year ("Subsequent Year"), less than ninety-five percent
(95%) of the total rentable square feet of office space in the Building is
occupied by tenants, the amount of Operating Expenses for the Base Year
(Operating Expenses), or for any such Subsequent Year, as the case may be, shall
be deemed to be the amount of Operating Expenses as reasonably estimated by
Landlord that would have been incurred if the percentage of occupancy of the
Building during the Base Year (Operating Expenses) or any such Subsequent Year
was ninety-five percent (95%). If at any time during any calendar year, any part
of the Building is leased to a tenant (hereinafter referred to as a "Special
Tenant") who, in accordance with the terms of its lease, provides its own
utilities, cleaning or janitorial services or other services or is not otherwise
required to pay a share of Operating Expenses in accordance with the methodology
set forth in this Section 4.b., and Landlord does not incur the cost of such
services, Operating Expenses for such calendar year shall be increased by the
additional costs for cleaning and janitorial services and such other applicable
expenses as reasonably estimated by Landlord that would have been incurred by
Landlord if Landlord had furnished and paid for cleaning and janitorial services
and such other services for the space occupied by the Special Tenant, or if
Landlord had included such costs in "operating expenses" as defined in the
Special Tenant's lease. In no event shall Landlord collect from tenants of the
Building more than one hundred percent (100%) of the actual Operating Expenses
incurred by Landlord in any calendar year during the Term.

During the month of December, 2012 (or as soon thereafter as is reasonably
practicable), and thereafter during the month of December of each Lease Year (or
as soon thereafter as is reasonably practicable), Landlord shall use reasonable
efforts to furnish to Tenant a statement of Landlord's estimate of Tenant's
Pass-Through Costs for the next calendar year. "Tenant's Pass-Through Costs"
shall be an amount equal to the sum of (1) Tenant's Pro Rata Share (Operating
Expenses) multiplied by the difference between Operating Expenses incurred
during any calendar year during the Term, and Operating Expenses incurred in the
Base Year (Operating Expenses); plus (2) Tenant's Pro Rata Share (Real Estate
Taxes) multiplied by the difference between Real Estate Taxes for any calendar
year during the Term and Real Estate Taxes incurred during the Base Year (Real
Estate Taxes). Such statement shall show the amount of Tenant's Pass-Through
Costs, if any, payable by Tenant for such calendar year pursuant to this
Section 4.b. on the basis of Landlord's estimate. Subject to Section 4b(v),
below, commencing on January 1, 2012, and continuing on each monthly rent
payment date thereafter until further adjustment pursuant to this
Section 4b(iv), Tenant shall pay to Landlord one-twelfth (1/12) of the amount of
said estimated Tenant's Pass-Through Costs. Within one hundred and twenty (120)
days after the expiration of each calendar year during the Term, Landlord shall
furnish to Tenant a statement (the "Expense Statement") showing the actual
Operating Expenses and Real Estate Taxes for such calendar year. The Expense
Statement shall be conclusive and binding on Tenant, unless objected to in
writing by Tenant within ninety (90) days following Tenant's receipt thereof. In
case of an underpayment, Tenant shall, within thirty (30) days after the receipt
of such statement, pay to Landlord an amount equal to such underpayment. In case
of an overpayment, Landlord shall credit the next monthly rental payment(s) by
Tenant with an amount equal to such overpayment. Additionally, if this Lease
shall have expired, Landlord shall apply such excess against any sums due from
Tenant to Landlord and shall refund any remainder to Tenant within one hundred
and twenty (120) days after the expiration of the Term, or as soon thereafter as
possible.

Notwithstanding any other provision of this Section 4b to the contrary, provided
that Tenant is not in monetary default of this Lease (or is not in non-monetary
default of this Lease beyond any applicable notice and cure period) at any time
prior to or during the Additional Rent Abatement Period (hereinafter defined),
Landlord hereby agrees to abate Tenant's Pass-Through Costs for the period (the
"Additional Rent Abatement Period") beginning on Commencement Date and ending on
the date which is the earlier to occur of: (1) December 31, 2012; or (2) the
date first occurring after the Commencement Date on which there occurs a default
by Tenant under this Lease. On the day immediately following the last day of the
Additional Rent Abatement Period, and thereafter throughout the Term, Tenant
shall pay Landlord Tenant's Pass-Through Costs pursuant to the terms of this
Section 4b.

Tenant shall be entitled to the following audit right with respect to a Expense
Statement delivered by Landlord. Such audit right shall be exercisable by
Tenant's providing Landlord with written notice of Tenant's exercise of such
audit right within ninety (90) days of Tenant's receipt of such Expense
Statement, time being of the essence. Tenant's notice shall contain a statement
of Tenant's reasonable objections to such Expense Statement. If, within
forty-five (45) days after Landlord's receipt of Tenant's written notice,
Landlord and Tenant are unable to resolve Tenant's objections, then not later
than fifteen (15) days after the expiration of such forty-five (45)-day period
Tenant shall deliver to Landlord written notice (the "Audit Notice") that it
wishes to employ on an hourly rate (and not a contingency fee) basis an
independent certified public accounting firm approved by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
however, that no such consent shall be required it Tenant employs on an hourly
rate, and not on a contingency fee basis, a "Big Four" accounting firm) to
inspect and audit Landlord's books and records at the Building relating to the
objections raised in Tenant's notice. If Tenant elects to employ such accounting
firm as set forth above, then Tenant shall deliver to Landlord a confidentiality
and nondisclosure agreement reasonably satisfactory to Landlord executed by
Tenant and such accounting firm, and provide Landlord not less than fifteen (15)
days' notice of the date on which the accounting firm desires to examine
Landlord's books and records at the Building during regular business hours;
provided, however, that such date shall be between thirty (30) and ninety (90)
days after Tenant delivers to Landlord the Audit Notice. Such audit shall be
limited to a determination of whether the Expense Statement properly sets forth
the Operating Expenses incurred by Landlord in accordance with the terms and
conditions of this Lease. Except as otherwise expressly set forth below, all
costs and expenses of any such audit shall be paid by Tenant. Notwithstanding
anything contained herein to the contrary, Tenant shall be entitled to exercise
its right to audit pursuant to this Section 4.b(vi) only in strict accordance
with the foregoing procedures and each such audit shall relate only to the
calendar year covered by the Expense Statement, except as may otherwise be
expressly set forth below. As a condition precedent to exercising its audit
rights, Tenant shall pay to Landlord all monies which Landlord claims are owing
by Tenant, as shown on the Expense Statement. If on account of any demonstrated
errors in the Expense Statement under audit, Tenant is entitled to a refund of
the amount paid by Tenant for Tenant's Pass-Through Costs for the calendar year
under audit because such Expense Statement overstated the amounts to which
Landlord was entitled hereunder, Landlord shall credit the next monthly rental
payment(s) by Tenant with an amount equal to such refund. If the Expense
Statement under audit overstated Operating Expenses by more than four percent
(4%), then Landlord shall promptly reimburse Tenant for its reasonable costs and
expenses incurred in such audit (not to exceed Seven Thousand Five Hundred
Dollars ($7,500.00)). In the event the audit reveals an underpayment by Tenant
for Tenant's Pass-Through Costs, Tenant shall pay to Landlord an amount equal to
such underpayment within thirty (30) days. Notwithstanding anything to the
contrary contained in this Section 4.b(vi), if the Expense Statement under audit
overstated the amount of Operating Expenses incurred by Landlord by more than
four percent (4%) during the calendar year under audit (the "Audited Calendar
Year"), Tenant shall have the right, pursuant to the terms of this Section
4.b(vi), to audit Landlord's books and records with respect to the Expense
Statement delivered by Landlord for the calendar year which immediately preceded
the Audited Calendar Year.

All monies received from Tenant as Tenant's Pass-Through Costs shall be received
by Landlord to pay Operating Expenses and Real Estate Taxes of the Building and
the Land. Notwithstanding the foregoing, Landlord shall have the right to
commingle Tenant's Pass-Through Costs with other funds collected by Landlord.

Tenant's obligation to pay Tenant's Pass-Through Costs pursuant to the
provisions of this Section 4.c. shall survive the expiration or other
termination of this Lease with respect to any period during the Term hereof and
with respect to any holdover period of occupancy following the expiration of the
Term.

Payment of Rent.

All Rent shall be paid in lawful money of the United States of America without
deduction, diminution, set-off, counterclaim or prior notice or demand, at the
office of Landlord as provided in Section 1.i. hereof or at such other place as
Landlord may hereafter designate in writing, on the first day of every calendar
month during the Term. All such payments shall be made by good checks (or by
electronic transfer) payable to Landlord or such other person, firm or
corporation as Landlord may hereafter designate in writing. No payment by Tenant
or receipt and acceptance by Landlord of a lesser amount than the Monthly Base
Rent or Additional Rent shall be deemed to be other than partial payment of the
full amount then due and payable; nor shall any endorsement or statement on any
check or any letter accompanying any check, payment of Rent or other payment, be
deemed an accord and satisfaction; and Landlord may accept, but is not obligated
to accept, such partial payment without prejudice to the Landlord's right to
recover the balance due and payable or to pursue any other remedy provided in
this Lease or by law. If Landlord shall at any time or times accept Rent after
it becomes due and payable, such acceptance shall not excuse a subsequent delay
or constitute a waiver of Landlord's rights hereunder. Any Rent owed by Tenant
to Landlord, including, without limitation, Annual Base Rent, Additional Rent,
Tenant's Pass-Through Costs and Late Charges, which is not paid within five (5)
business days after the date such payment is due shall bear interest from the
due date at a rate equal to the prime rate on corporate loans quoted in the Wall
Street Journal (the "Prime Rate") plus four percent (4%). In addition, if any
amount of Rent required to be paid by Tenant to Landlord under the terms of this
Lease is not paid within five (5) days after the date such payment is due, then
in addition to paying the amount of Rent then due, Tenant shall pay to Landlord
a late charge (the "Late Charge") equal to five percent (5%) of the amount of
Rent then required to be paid; provided, however, that Landlord agrees to waive
the first (1st) such Late Charge in any Lease Year during the Term, provided
that Tenant pays the Rent then due within five (5) days after Tenant's receipt
of written notice from Landlord that such Rent is past-due. Payment of such Late
Charge will not excuse the untimely payment of Rent. In the event Tenant makes
any payment of Rent by check and said check is returned by the bank unpaid,
Tenant shall pay to Landlord the sum of One Hundred Dollars ($100.00) to cover
the costs and expenses of processing the returned check, in addition to the Rent
payment and any other charges provided for herein. Any interest, Late Charge and
other amounts charged hereunder shall constitute Additional Rent.



Separate Metering and Rent Reduction.

Landlord may elect to discontinue the distribution or furnishing of electricity
and/or water to the Premises if such services may feasibly be furnished directly
to Tenant by the utility company supplying same. In the event of any such
election by Landlord: (i) Landlord agrees to give reasonable advance notice of
such discontinuance to Tenant; (ii) Landlord agrees to permit Tenant to receive
electricity and/or water directly from the utilities supplying such service to
the Building and to permit the existing feeders, risers, wiring, pipes and other
facilities serving the Premises to be used by Tenant for such purpose to the
extent they are suitable and safely capable of carrying Tenant's requirements;
(iii) Landlord agrees to pay such charges and costs, if any, as such public
utility may impose in connection with the installation of Tenant's meters; and
(iv) the amount of Additional Rent payable in respect to the Operating Expenses
shall be decreased appropriately to reflect such discontinuance. This Lease
shall remain in full force and effect and such discontinuance shall not
constitute an actual or constructive eviction, in whole or in part, or relieve
Tenant from any of its obligations under this Lease.



5. INTENTIONALLY OMITTED.

6. Use.

Tenant covenants with the Landlord not to use the Premises for any purpose other
than general office use for the conduct of the Tenant's business and for the
Specific Authorized Uses (hereinafter defined), provided such Specific
Authorized Uses are permitted under and are in compliance with all federal,
state and municipal laws, ordinances, rules and regulations, including without
limitation all zoning laws, ordinances and rules and regulations applicable to
the Building. As used herein, the term "Specific Authorized Uses" shall mean the
following uses: investment banking, securities brokerage, capital market
investment activities, trading, investment advisory and related financial
services and disaster recovery and data center. Tenant shall not use the
Premises or allow the Premises to be used for any other purpose without the
prior written consent of the Landlord. Tenant, at Tenant's expense, shall comply
with all laws, codes, rules, orders, ordinances, directions, regulation, and
requirements of federal, state, county, and municipal authorities, now in force
or which may hereafter be in force, which shall impose any duty upon Landlord or
Tenant with respect to the condition, maintenance, use, occupation, operation or
alteration of the Premises, or the conduct of Tenant's business therein,
including, without limitation, the Americans With Disabilities Act, as amended
and all applicable zoning, recycling and environmental laws and regulations.
Tenant hereby agrees to indemnify and hold harmless Landlord and its agents,
officers, directors and employees from and against any cost, damage, claim,
liability and expense (including attorneys' fees) arising out of claims or suits
brought by third parties against Landlord, its agents, officers, directors and
employees alleging or relating to the failure of the Premises to comply with the
terms of the Americans With Disabilities Act, as amended, or any other law or
regulation applicable to the Premises and/or its occupancy by Tenant. Tenant
shall not use or permit the Premises or any part thereof to be used in any
manner that constitutes waste, nuisance or unreasonable disturbances to other
tenants of the Building or for any disorderly, unlawful or hazardous purpose and
will not store or maintain therein any hazardous, toxic or highly combustible
items other than usual and customary office supplies intended for Tenant's use
and in such event, only in such amounts as permitted by applicable law. Tenant
covenants not to change Tenant's use of the Premises without the prior written
approval of Landlord.

Tenant shall not put the Premises to any use, the effect of which use is
reasonably likely to cause cancellation of any insurance covering the Premises
or the Building, or an increase in the premium rates for such insurance. In the
event that Tenant performs or commits any act, the effect of which is to raise
the premium rates for such insurance, Tenant shall pay Landlord the amount of
the additional premium, as Additional Rent payable by Tenant upon demand
therefor by Landlord. The Premises shall not be used for any illegal purpose or
in violation of any regulation of any governmental body or the regulations or
directives of Landlord's insurance carriers, or in any manner which interferes
with the quiet enjoyment of any other tenant of the Building. Tenant will not
install and connect to the base Building electrical system any electrical or
other equipment, other than such equipment as is commonly used in modern
offices, without first obtaining the prior written consent of Landlord, who may
condition such consent upon the payment by Tenant of Additional Rent in
compensation for excess consumption of water, electricity and/or other
utilities, excess wiring and other similar requirements, and any changes,
replacements or additions to any base building system, as may be occasioned by
the operation of said equipment or machinery. All voice, data, video, audio, and
other low-voltage control transport system cabling and/or cable bundles
installed in the Building shall be (a) plenum rated and/or have a composition
makeup suited for its environmental use in accordance with NFPA 70/National
Electrical Code; (b) labeled every 3 meters with the Tenant's name and
origination and destination points; (c) installed in accordance with all EIA/TIA
standards and the National Electric Code; (d) installed and routed in accordance
with a routing plan showing "as built" or "as installed" configurations of cable
pathways, outlet identification numbers, locations of all wall, ceiling and
floor penetrations, riser cable routing and conduit routing if applicable, and
such other information as Landlord may request. The routing plan shall be
available to Landlord and its agents at the Building upon request.

Unless such maintenance is the responsibility of Landlord pursuant to the terms
of Section 9c, below, Tenant agrees to maintain the Premises, and the Tenant
Improvements and other Alterations (hereinafter defined) therein, in good order,
repair and condition during the Term at Tenant's sole cost and expense, and
Tenant will, at the expiration or other termination of the Term, surrender and
deliver the same and all keys in Tenant's possession, locks and other fixtures
connected therewith (excepting only Tenant's personal property) in good order,
repair and condition, as the same shall be at the commencement date of the DB
Sublease, except as repaired, rebuilt, restored, altered or added to pursuant to
this Lease, and except for ordinary wear and tear and casualty damage which
Landlord is obligated to restore pursuant to the terms of this Lease. Landlord
shall have no obligation to Tenant to make any repairs in or to the Premises,
the Tenant Improvements or any Alterations. Any and all damage or injury to the
Premises (including, but not limited to, the Tenant Improvements or any
Alterations), the Building or the Land caused by Tenant, or by any employee,
agent, contractor, assignee, subtenant, invitee or customer of Tenant shall be
promptly reported to Landlord and repaired by Tenant at Tenant's sole cost;
provided, however, that Landlord shall, after providing Tenant with notice
thereof and five (5) days within which to repair such damage or injury (except
in the case of any emergency or if any of the Building systems or structures or
the provision of services to any part of the Building are thereby affected, in
which case no prior notice or cure period shall be required), have the option of
repairing any such damage, in which case Tenant shall reimburse Landlord for all
reasonable costs incurred by Landlord in respect thereof as Additional Rent
within thirty (30) days after Tenant receives Landlord's notice of such costs.

Tenant shall not place a load upon the floor of the Premises exceeding the
designated floor load capacity of the Building (e.g. 100 pounds per square foot:
80 pounds per square foot, live load, and 20 pounds per square foot, dead load)
without Landlord's prior written consent. Business machines, mechanical
equipment and materials belonging to Tenant which cause vibration, noise, cold,
heat or fumes that may be transmitted to the Building or to any other leased
space therein to such a degree as to be objectionable to Landlord or to any
other tenant in the Building shall be placed, maintained, isolated, stored
and/or vented by Tenant at its sole expense so as to absorb and prevent such
vibration, noise, cold, heat or fumes.

7. Assignment and Subletting.

Tenant shall not, without the prior written consent of Landlord (which consent
may be granted or withheld by Landlord in its sole discretion except as
expressly set forth below) in each instance: (i) assign or otherwise transfer
this Lease or any of Tenant's rights hereunder, (ii) sublet the Premises or any
part thereof, or permit the use of the Premises or any part thereof by any
persons other than Tenant or its employees, agent and invitees, or (iii) permit
the assignment or other transfer of this Lease or any of Tenant's rights
hereunder by operation of law. Landlord's consent to a proposed assignment or
sublease shall not be unreasonably withheld, conditioned or delayed, provided
Landlord determines that the proposed assignee or subtenant (A) is of a type and
quality consistent with the first-class nature of the Building, (B) in the event
of an assignment, has the financial capacity and creditworthiness to undertake
and perform the obligations of this Lease, (C) is not a party by whom any suit
or action could be defended on the ground of sovereign immunity or diplomatic
immunity and (D) will not impose any additional material burden upon Landlord in
the operation of the Building (to an extent greater than the burden to which
Landlord would have been had Tenant continued to use such part of the Premises).
In addition, the following conditions must be satisfied at the time Tenant
requests Landlord's consent to an assignment or sublease:

at the time Tenant requests Landlord's consent to an assignment or sublease (or
otherwise notifies Landlord in accordance with the terms of this Lease that
Tenant desires to assign this Lease or sublet all or a portion of the Premises)
no Event of Default (hereinafter defined) exists and no event has occurred
which, with notice and/or the passage of time, would constitute an Event of
Default if not cured within the time, including any applicable grace period,
specified herein;

Landlord receives at least thirty (30) days prior written notice of Tenant's
intention to assign this Lease or sublet any portion of the Premises ("Tenant's
Transfer Notice");

the proposed use of the Premises is not inconsistent with the terms of Section
6.a, above;

Tenant submits to Landlord at least thirty (30) days prior to the proposed date
of subletting or assignment whatever information Landlord reasonably requests in
order to permit Landlord to make a judgment on the proposed subletting or
assignment, including, without limitation, the name, business experience,
financial history, net worth and business references of the proposed assignee or
subtenant (and each of its principals), an in-depth description of the
transaction, and the consideration delivered to Tenant for the assignment or
sublease; and

Tenant has paid to Landlord an administrative fee in the amount of Seven Hundred
Fifty Dollars ($750.00) which shall be retained by Landlord whether or not such
consent is granted.

All proposed subleases and assignments shall be on a form reasonably acceptable
to Landlord; and shall contain, inter alia, the following provisions: (i) any
such assignment or sublease shall include an assumption by the assignee or
subtenant, from and after the effective date of such assignment or sublease, of
the performance and observance of the covenants and conditions to be performed
and observed on the part of Tenant as contained in this Lease, and (ii) any such
sublease or assignment shall specify that this Lease or sublease shall not be
further assigned nor the Premises further sublet and shall specify that the term
of such sublease shall not extend beyond one (1) day prior to the expiration of
this Lease. The consent by Landlord to any assignment, transfer or subletting to
any person or entity shall not be construed as a waiver or release of Tenant
from any provision of this Lease, unless expressly agreed to in writing by
Landlord (it being understood that Tenant shall remain primarily liable as a
principal and not as a guarantor or surety), nor shall the collection or
acceptance of rent from any such assignee, transferee, subtenant or occupant
constitute a waiver or release of Tenant from any such provision. No consent by
Landlord to any such assignment, transfer or subletting in any one instance
shall constitute a waiver of the necessity for such consent in a subsequent
instance.

In the event that Tenant assigns this Lease or sublets all or any portion of the
Premises (other than to an Affiliate (hereinafter defined) or a Permitted
Transferee (hereinafter defined)), Tenant shall pay to Landlord, as Additional
Rent, fifty percent (50%) of the difference between (i) all sums paid to Tenant
or its agent by or on behalf of such assignee or subtenant under the assignment
or sublease after deducting Tenant's reasonable, actual expenses of obtaining
such assignment or subleasing, including, but not limited to, brokerage
commissions, rental abatements, tenant improvement or other allowances or
concessions granted and actually paid out by Tenant, advertising and marketing
costs incurred, and legal fees, and (ii) the Annual Base Rent and Additional
Rent paid by Tenant under this Lease and attributable to the portion of the
Premises assigned or sublet.

For purposes of this Section, a transfer, conveyance, grant or pledge, directly
or indirectly, in one or more transactions, of an interest in Tenant (whether
stock, partnership interest or other form of ownership or control, or the
issuance of new interests) by which an aggregate of fifty percent (50%) or more
than of the beneficial interest in Tenant shall be vested in a party or parties
who are not holders of such interest(s) as of the date hereof) shall be deemed
an assignment of this Lease; provided, however, that this limitation shall not
apply to an Affiliate, a Permitted Transferee or any corporation, all of the
outstanding voting stock of which is listed on a national securities exchange as
defined in the Securities Exchange Act of 1934. Except with respect to a
Permitted Transferee, the merger or consolidation of Tenant into or with any
other entity, the sale of all or substantially all of Tenant's assets, or the
dissolution of Tenant shall each be deemed to be an assignment within the
meaning of this Section.

Any assignment or subletting not in conformance with the terms of this Lease
shall be void ab initio and shall, subject to the provisions of Section 16,
constitute a default under the Lease.

Except in connection with a proposed assignment of this Lease or a proposed
sublease of all or any portion of the Premises to a Permitted Transferee, upon
receipt of the notice referred to in Section 7.a.(2), above, Landlord may, at
its option, in lieu of approving or rejecting the proposed assignment or
subletting, exercise all or any of the following rights by written notice to
Tenant of Landlord's intent to do so ("Landlord's Recapture Notice") within
fifteen (15) business days of Landlord's receipt of Tenant's notice:

with respect to a proposed assignment of this Lease, the right to terminate this
Lease on the effective date of proposed assignment as though it were the Lease
Expiration Date;

with respect to a proposed sublease of the entire Premises for a sublease term
ending during the last Lease Year of the Term, the right to terminate this Lease
on the effective date of the sublease as though it were the Lease Expiration
Date; or

with respect to a proposed sublease of fifty percent (50%) or more of the
Premises (but less than the entire Premises) for a sublease term ending during
the last six (6) months of the Term, the right to terminate this Lease as to the
portion of the Premises affected by such sublease on the effective date of the
sublease, as though it were the Lease Expiration Date, in which case Tenant
shall execute and deliver to Landlord an appropriate modification of this Lease,
in form satisfactory to Landlord in all respects within ten (10) days of
Landlord's notice of partial termination, which modification of this Lease shall
provide that the number of rentable square feet of the Premises shall be
decreased by, and the Monthly Base Rent and Additional Rent payable by Tenant
hereunder shall be adjusted in proportion to, the number of rentable square feet
of the Premises affected by such termination, as determined by Landlord.

Notwithstanding anything to the contrary contained in Section 7.f, above, if
Tenant delivers written notice to Landlord within five (5) business days after
receipt of Landlord's Recapture Notice that Tenant elects to rescind its request
to assign the Lease or sublet all or any portion of the Premises, as applicable,
the lease termination effectuated with respect to such Landlord's Recapture
Notice shall be null and void and this Lease shall continue in full force and
effect in accordance with its terms.

Upon any assignment of this Lease or sublease of fifty percent (50%) or more of
the Premises (except any assignment of this Lease or any sublease of all or any
portion of the Premises to a Permitted Transferee), any and all rights of Tenant
to extend the Term shall terminate, it being understood that any and all such
rights are personal to Tenant (and not to any assignee or subtenant) and are not
appurtenant to the Premises or this Lease. Upon any assignment of this Lease or
sublease of twenty-five percent (25%) or more of the Premises (except any
assignment of this Lease or any sublease of all or any portion of the Premises
to a Permitted Transferee), any and all rights of first refusal, rights of first
negotiation, and expansion rights of Tenant shall terminate, it being understood
that any and all such rights are personal to Tenant (and not to any assignee or
subtenant) and are not appurtenant to the Premises or this Lease. In addition to
the administrative fee described in Section 7.a.(7), above, Tenant shall
reimburse Landlord for its reasonable attorneys' fees and other third party
expenses incurred in reviewing any requested consent whether or not such consent
is granted. Tenant shall not collaterally assign, mortgage, pledge, hypothecate
or otherwise encumber this Lease or any of Tenant's rights hereunder without the
prior written consent of Landlord, which consent Landlord may withhold in its
sole discretion.

Notwithstanding any consent by Landlord to an assignment or subletting, Tenant
shall remain primarily liable for the performance of all covenants and
obligations contained in this Lease. Each approved assignee or subtenant shall
also automatically become liable for the obligations of Tenant hereunder.
Landlord shall be permitted to enforce the provisions of this Lease directly
against Tenant and/or against any assignee or sublessee without proceeding in
any way against any other person. Collection or acceptance of Annual Base Rent
or Additional Rent from any such assignee, subtenant or occupant shall not
constitute a waiver or release of Tenant from the terms of any covenant or
obligation contained in this Lease, nor shall such collection or acceptance in
any way be construed to relieve Tenant from obtaining the prior written consent
of Landlord to such assignment or subletting or any subsequent assignment or
subletting.

Notwithstanding anything contained herein to the contrary, the consent
requirement set forth in Section 7a, above, shall not be applicable to any
assignment of this Lease or subletting of the Premises to an Affiliate of
Tenant; provided, however, that in each instance, Tenant shall give Landlord at
least thirty (30) days prior written notice of any proposed sublease or
assignment to an Affiliate (the "Affiliate Transfer Notice"), which Affiliate
Transfer Notice shall contain information and documentation reasonably
acceptable to Landlord evidencing to Landlord's reasonable satisfaction that the
proposed assignee or subtenant is an Affiliate, and a copy of the proposed
assignment or sublease document. As used herein, the term "Affiliate" shall
refer to a person or entity that controls (hereinafter defined), is controlled
by, or is under common control with Tenant. "Control" as used herein shall mean
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of the entity in question, whether
through ownership of voting securities or by contract.

k.

Notwithstanding anything to the contrary contained in this Section 7, Tenant
shall also have the right, without Landlord's consent, but upon thirty (30) days
advance written notice to Landlord (the "Permitted Transferee Notice"), to
assign this Lease or sublet all or any portion of the Premises to the following
(each a "Permitted Transferee"):



(i) Any entity in which or with which Tenant, or its corporate successors or
assigns, is merged or consolidated, in accordance with applicable statutory
provisions regarding merger and consolidation of entities, so long as:

(1) Tenant's obligations hereunder are assumed in writing (or by operation of
applicable law) by the entity surviving such merger or created by such
consolidation;

(2) The net worth and general creditworthiness of the surviving or created
entity are not less than the net worth and general creditworthiness of Tenant as
of the date hereof; and

(3) Landlord is provided complete, accurate and up-to-date financial statements
for such surviving or created entity.



(ii) Any corporation that acquires all or substantially all of Tenant's assets
or stock, if such corporation's net worth and general creditworthiness after
such acquisition is not less than the net worth and general creditworthiness of
Tenant as of the date hereof, provided Tenant's obligations hereunder are
assumed in writing by such corporation.



Tenant shall provide a copy of the document creating such transfer within ten
(10) days after the transfer, or as soon thereafter as Tenant is permitted to
provide such document pursuant to applicable law or pursuant to the terms of any
confidentiality agreement to which Tenant may be bound. Tenant may require that
Landlord to enter into a confidentiality and nondisclosure agreement reasonably
satisfactory to Landlord prior to delivering such document to Landlord.

8. Improvements and Fixtures.

Tenant shall neither make nor allow any alterations, decorations, replacements,
changes, additions or improvements (collectively referred to as "Alterations")
to the Premises or any part thereof that will or may adversely affect the
mechanical, electrical, plumbing, HVAC or other systems or which will or may
affect the exterior or structure of the Building, without the prior written
consent of Landlord, which may be withheld by Landlord in its sole discretion.
Tenant shall not make or allow any other kind of Alterations to the Premises or
any part thereof without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed. All of such
Alterations, structural or otherwise, must conform to (i) the Construction Rules
and Regulations (hereinafter defined); and (ii) such other rules and regulations
as are established from time to time by Landlord. All Alterations must be
performed in a good and workmanlike manner, must comply with all applicable
building codes, laws and regulations (including, without limitation, the
Americans With Disabilities Act, as amended), shall not require any changes to
or modifications of any of the mechanical, electrical, plumbing, HVAC or other
systems or the exterior or structure of the Building, and shall otherwise be
constructed in strict accordance with the terms and conditions of this
Section 8. If any Alterations made by or on behalf of Tenant requires Landlord
to make any alterations or improvements to any part of the Building in order to
comply with applicable law (including without limitation the Americans With
Disabilities Act, as amended), Tenant shall pay all reasonable costs and
expenses incurred by Landlord in connection with such alterations or
improvements. Prior to undertaking any Alterations in the Premises, Tenant shall
furnish to Landlord duplicate original policies or certificates thereof of
worker's compensation insurance (covering all persons to be employed by Tenant,
and Tenant's contractors and subcontractors in connection with such Alteration),
builder's all-risk insurance, and comprehensive public liability insurance
(including property damage coverage) in such form, with such companies, for such
periods and in such amounts as Landlord may reasonably require, including
Landlord and its agents, and any mortgagee as additional insureds.

It is understood and agreed by Landlord and Tenant that any Alterations
undertaken in the Premises shall be constructed at Tenant's sole expense. The
costs of Alterations shall include, without limitation, the cost of all
architectural work, engineering studies, materials, supplies, plans, permits and
insurance. If requested by Landlord, Tenant shall provide to Landlord evidence
reasonably satisfactory to Landlord of Tenant's ability to pay for such
Alterations (including, but not limited to, a payment or performance bond). No
consent by Landlord to any Alterations shall be deemed to be an agreement or
consent by Landlord to subject Landlord's interest in the Premises, the Building
or the Land to any mechanic's or materialman's liens which may be filed in
respect to such Alterations made by or on behalf of Tenant. If Landlord gives
its consent as specified in Section 8.a. above, Landlord may impose as a
condition to such consent such requirements as Landlord may deem necessary or
desirable, in its sole discretion exercised in good faith, including, without
limitation, the right to approve the plans and specifications for any work,
supervision of the work by Landlord or its agents or by Landlord's architect or
contractor and the payment to Landlord or its agents, architect or contractor of
a reasonable construction supervision fee in connection therewith (the
"Alteration Supervision Fee"), the right to require reasonable security for the
full payment of any work and the right to impose reasonable requirements as to
the manner in which or the time or times at which work may be performed.
Notwithstanding the foregoing, if an Alteration does not take a building permit
to undertake and could not affect the structure or safety of the Building or
adversely affect the electrical, plumbing or mechanical systems of the Building,
then Landlord shall waive such Alteration Supervision Fee with respect to such
Alteration. Landlord shall also have the right to approve the contractor or
contractors who shall perform any Alterations, repairs in, to or about the
Premises, which approval shall not be unreasonably withheld, conditioned or
delayed, and to post notices of non-responsibility and similar notices, as
appropriate. In addition, immediately after completion of any Alterations,
Tenant shall assign to Landlord any and all warranties applicable to such
Alterations and shall provide Landlord with as-built plans of the Premises
depicting such Alterations.

Tenant shall keep the Premises free from any liens arising out of any work
performed on, or materials furnished to, the Premises, or arising from any other
obligation incurred by Tenant. If any mechanic's or materialmen's lien is filed
against the Premises, the Building and/or the Land for work claimed to have been
done for or materials claimed to have been furnished to Tenant, such lien shall
be discharged by Tenant within thirty (30) days thereafter, at Tenant's sole
cost and expense, by the payment thereof or by filing any bond required by law.
If Tenant shall fail to timely discharge any such mechanic's or materialman's
lien, Landlord may, at its option and upon written notice to Tenant, discharge
the same and treat the cost thereof as Additional Rent payable with the
installment of rent next becoming due; it being expressly covenanted and agreed
that such discharge by Landlord shall not be deemed to waive or release the
default of Tenant in not discharging the same. Tenant shall indemnify and hold
harmless Landlord, the Premises and the Building from and against any and all
expenses, liens, claims, actions or damages to person or property in connection
with any such lien or the performance of such work or the furnishing of such
materials. Tenant shall be obligated to, and Landlord reserves the right to,
post and maintain on the Premises at any time such notices as shall in the
reasonable judgment of Landlord be necessary to protect Landlord against
liability for all such liens or actions.

Any Alterations of any kind to the Premises or any part thereof, except Tenant's
furniture and moveable trade fixtures, shall at once become part of the realty
and belong to Landlord and shall be surrendered with the Premises, as a part
thereof, at the end of the Term hereof; provided, however, that Landlord may, by
written notice to Tenant at least sixty (60) days prior to the end of the Term,
require Tenant to remove any Removal Alterations (hereinafter defined) and to
repair any damage to the Building and/or the Premises caused by such removal,
all at Tenant's sole expense. As used herein, the term "Removal Alterations"
shall mean any Alterations: (i) which Landlord, in response to a Removal Inquiry
(hereinafter defined) by Tenant, indicated to Tenant must be removed by Tenant
at the end of the Term; and (ii) with respect to which Tenant did not make
inquiry of Landlord at the time Tenant sought Landlord's approval of such
Alteration (in accordance with the provisions of Section 8.a, above). As used
herein, the term "Removal Inquiry" shall mean an inquiry by Tenant, made to
Landlord contemporaneously with Tenant's request for approval of an Alteration,
as to whether or not such Alteration need be removed by Tenant at the end of the
Term. Any article of personal property, including business and trade fixtures,
not attached to or built into the Premises (or personal property temporarily
affixed to the Premises by bolts or screws that can be removed without damage to
the Premises or the Building), which were installed or placed in the Premises by
Tenant at its sole expense, shall be and remain the property of Tenant and may
be removed by Tenant at any time during the Term as long as Tenant is not in
default hereunder and provided that Tenant repairs any damage to the Premises or
the Building caused by such removal. Notwithstanding anything to the contrary
contained herein, Tenant hereby expressly acknowledges and agrees that Tenant
shall, prior to the end of the Term or the earlier termination of this Lease, as
applicable, remove from the Premises (including the plenum) and the Building all
wiring, cabling, conduit and appurtenant hardware installed by, or for the
benefit of, Tenant (or any assignee of the Lease or any sublessee of any portion
of the Premises) and repair any damage to the Premises and/or Building caused by
such removal, all at Tenant's sole expense.

9. Utilities and Services.

Landlord shall furnish the following utilities and services to the Premises:
electric current furnished by the base Building electrical system twenty-four
(24) hours a day; hot and cold water twenty-four (24) hours a day; lavatory
supplies; heat and air-conditioning during the appropriate seasons of the year
as reasonably required; elevator service; and trash removal, cleaning and char
service (after Normal Business Hours (herein defined) Monday through Friday,
excluding Holidays (hereinafter defined)). Landlord shall not diminish the
electrical capacity furnished by the base Building electrical system as of the
Effective Date. Heating and air conditioning shall be provided to the Premises
only during Normal Business Hours (i.e., Monday through Friday 7:00 a.m. to
7:00 p.m., and Saturday 8:00 a.m. to 2:00 p.m., excluding Holidays ("Normal
Business Hours"). As used herein, the term "Holidays" shall mean New Year's Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.
At times other than the Normal Business Hours and days aforesaid, central air
conditioning and heating shall be provided to Tenant upon at least twenty-four
(24) hours prior notice from Tenant, and upon payment by Tenant of the hourly
charge established by Landlord from time to time for each hour (or a portion
thereof) of after-hours usage. The current hourly charge for each hour (or any
portion thereof) of after-hours usage of central air conditioning and heating is
Forty-Five Dollars ($45.00) per hour (or any portion thereof) per floor (or any
portion thereof) of the Building. Landlord shall use reasonable efforts to
ensure that at least one (1) passenger elevator is operating in the Building
twenty-four (24) hours per day, seven (7) days per week. All Building standard
light bulbs and tubes in the Premises shall be replaced by Landlord and the
reasonable cost thereof shall be included in Operating Expenses. In addition,
Landlord may, upon written notice to Tenant and the expiration of a five (5) day
cure period within which Tenant may cure the Unusual Condition (hereinafter
defined), impose a reasonable additional charge for any additional or unusual
services required to be provided by Landlord to Tenant because of the
carelessness of Tenant, the nature of Tenant's business or the removal of any
refuse and rubbish from the Premises (the "Unusual Condition"), except for
discarded material placed in wastepaper baskets and left for emptying as an
incident to Tenant's normal cleaning of the Premises. In the event that Landlord
must temporarily suspend or curtail services because of accident and repair,
Landlord shall provide Tenant with reasonable prior notice thereof (except in
the event of an emergency, in which case no prior notice shall be required), and
Landlord shall have no liability to Tenant for such suspension or curtailment or
due to any restrictions on use arising therefrom or relating thereto, and
Landlord shall proceed diligently to restore such service. In connection with
Landlord's activities to restore such service, Landlord shall use reasonable
efforts not to materially and adversely interfere with Tenant's business
operations in the Premises. No interruption or malfunction of any such services
shall constitute an actual or constructive eviction or disturbance of Tenant's
use and possession of the Premises, the Building or the parking garage or
parking areas in or around the Building or constitute a breach by Landlord of
any of its obligations hereunder or render Landlord liable for damages or
entitle Tenant to be relieved from any of Tenant's obligations hereunder
(including the obligation to pay rent) or grant Tenant any right of setoff or
claim against Landlord or constitute a constructive or other eviction of Tenant.
Notwithstanding the foregoing, in the event that the interruption or cessation
of any essential service(s) or utilities required to be provided by Landlord
hereunder: (i) results from Landlord's negligence or willful misconduct; (ii) is
not caused by Tenant, its agents, employees, contractors, assignees, subtenants
or invitees; (iii) renders any or all of the Premises untenantable for Tenant's
business use therein; and (iv) exists for more than five (5) consecutive
business days, then, provided Tenant in fact ceases to use the Premises (or
portion thereof) during the entirety of such period of cessation or
interruption, commencing on the sixth (6th) business day after such
interruption, Monthly Base Rent hereunder shall be abated until such services or
utilities are restored or Tenant commences to use the untenantable portion of
the Premises. The foregoing abatement of Monthly Base Rent shall be Tenant's
sole and exclusive remedy resulting from such interruption or cessation. In the
event of any such interruption, Landlord shall use reasonable diligence to
restore such services.

Tenant will not, without the prior written consent of Landlord, use any
apparatus or device in the Premises, including, without limitation, electric
data processing machines, punch card machines and machines using current in
excess of 220 volts (or in excess of .60 kilowatt hours per square foot of
usable area in the Premises per month, as determined by Landlord) which will in
any way increase the amount of the electricity or water which would otherwise be
furnished or supplied for the intended use of the Premises under this Section 9;
and Tenant will not connect to electric current any apparatus or device for the
purpose of using electric current or water, except through existing electrical
outlets in the Premises or water pipes. Notwithstanding anything to the contrary
contained herein, Landlord shall not require Tenant to remove any apparatus or
device installed by Tenant in the Premises pursuant to the DB Sublease if, prior
to such installation by Tenant, Landlord consented to such installation in
writing. If Tenant shall require water or electricity in excess of that which
would otherwise be furnished or supplied for the intended use of the Premises,
Tenant shall first secure the written consent of Landlord for the use thereof,
which consent Landlord may refuse in its absolute discretion. Landlord may
condition its consent upon the requirement that a water meter or electric
current meter be installed in the Premises, so as to measure the amount of water
and electric current consumed for any such excess use. The cost of such meters
and installation, maintenance and repair thereof, the cost of any such excess
utility use as shown by said meter, the cost of any new or additional utility
installations, including, without limitation, wiring and plumbing, resulting
from such excess utility use, and the cost of any additional expenses incurred
in keeping count of such excess utility use shall be paid by Tenant promptly
upon demand by Landlord or, if Tenant is billed separately therefor, promptly
upon receipt of a bill for same. Whenever heat generating machines or equipment
are used in the Premises which affect the temperature otherwise maintained by
the air conditioning system, Landlord reserves the right to install
supplementary air conditioning units in the Premises and the cost thereof,
including the cost of installation, operation and maintenance thereof, shall be
paid by Tenant to Landlord upon demand by Landlord.

Landlord and Tenant hereby acknowledge and agree that, prior to the Commencement
Date (or, if earlier, prior the ROFO Space Commencement Date with respect to any
Available Space leased by Landlord to Tenant), Tenant shall install (if separate
meters (and/or submeters) have not previously been installed), at Tenant's sole
cost and expense, separate meters (or submeters) to measure the electric current
consumed by all Tenant equipment which requires above Building standard
electrical capacity. Throughout the Term, Tenant shall pay for all electricity
consumed by such equipment, as measured by such meters or submeters. At
Landlord's sole option, Tenant shall pay for such utility usage directly to the
utility supplying same or Tenant shall reimburse Landlord for such cost within
thirty (30) days after Tenant's receipt of an invoice therefor. Unless Tenant is
paying for such electricity directly to the utility company supplying same,
Tenant shall permit Landlord, or Landlord's agent, during normal business hours,
to access the Premises in order to read any such meter or submeter. Tenant
acknowledges that Landlord has the right to install, at Tenant's sole cost and
expense, electrical usage monitoring equipment selected by Landlord to ensure
that Tenant's electrical usage does not exceed the connected load allocable to
the Premises.

Tenant hereby expressly acknowledges and agrees that for so long as Deutsche
Bank is a tenant or occupant of the Building: (i) Deutsche Bank shall be
responsible for the operation, repair and maintenance of the Supplemental
Electrical System (hereinafter defined), unless Landlord notifies Tenant that
Landlord is assuming responsibility for the operation, repair and maintenance of
such system, in which event the terms of Section 9.f, below, shall apply; and
(ii) Tenant shall contract with Deutsche Bank for the use of the Supplemental
Electrical System. As used herein, the term "Supplemental Electrical System"
means the electrical utility service (including but not limited to all feeder
and distribution cables, busses and buss ducts, switchboards, transfer switches,
disconnects, panel boards, circuit breakers, fuses, transformers, battery
chargers, uninterruptible power supply ("UPS") units, PDU's, and generator sets)
installed in the Building and on the roof of the Building. Tenant hereby
expressly acknowledges that Tenant may not be the sole user of the Supplemental
Electrical System and that other tenants in the Building may utilize same.

Notwithstanding anything to the contrary contained in this Section 9, Tenant
hereby expressly acknowledges and agrees that if, at any point during the Term,
Deutsche Bank is not a tenant or occupant of the Building that Tenant shall be
solely responsible, at Tenant's sole cost and expense, for the operation, repair
and maintenance of the Supplemental Electrical System. If Tenant is solely
responsible for the operation, repair and maintenance of the Supplemental
Electrical System pursuant to the terms of this Section 9.e, throughout the
Term, Tenant shall (i) cause the Supplemental Electrical System to comply with
all applicable laws, statutes and ordinances, including the Environmental Laws
(hereinafter defined); (ii) cause engineers, including environmental engineers,
acceptable to Landlord to inspect the Supplemental Electrical System at least
once a year to insure that such system is functioning properly and that no
Hazardous Materials (hereinafter defined) are emanating therefrom;
(iii) maintain the Supplemental Electrical System in good order and repair;
(iv) maintain insurance coverages with respect thereto as are required by
Landlord from time to time; and (v) maintain all permits and governmental
approvals necessary for the operation of the Supplemental Electrical System.
Tenant shall immediately report to Landlord if Tenant determines that the
Supplemental Electrical System is not functioning properly, is leaking or is in
violation of any applicable laws, including the Environmental Laws. Tenant shall
immediately repair all equipment malfunctions or violations of law arising out
of the operation of the Supplemental Electrical System. At Landlord's request,
Tenant shall enter into annual service contracts with reputable engineering
firms approved by Landlord in Landlord's reasonable discretion, including
environmental engineering firms, for the inspection, maintenance and repair of
the Supplemental Electrical System, and Tenant shall provide such service
contracts to Landlord on demand. Should Tenant fail to properly maintain or
repair such equipment or, upon Landlord's request, to enter into the service
contracts described above, Landlord may, but shall not be obligated to,
undertake such maintenance or repairs or enter into such service contracts, and
all such costs shall constitute Additional Rent hereunder.

Notwithstanding anything to the contrary contained in this Section 9, if (i)
Tenant shall be solely responsible, at Tenant's sole cost and expense, for the
operation, repair and maintenance of the Supplemental Electrical System pursuant
to the terms of Section 9.e, above, and (ii) a third-party tenant or occupant of
the Building leases or occupies space in the Building which is connected to the
Supplemental Electrical System, then Landlord may, by the delivery of written
notice to Tenant, elect to assume the responsibility for the operation, repair
and maintenance of the Supplemental Electrical System in accordance with the
terms of this Section 9.f. If Landlord assumes the responsibility for the
operation, repair and maintenance of the Supplemental Electrical System pursuant
to the terms of this Section 9.f, Tenant shall be responsible for paying its
SESM Proportionate Share (hereinafter defined) of all out-of-pocket costs
incurred by Landlord in operating, repairing and maintaining the Supplemental
Electrical System (the "Supplemental Electrical System Maintenance Costs") in
accordance with the terms and conditions set forth below. As used herein, the
term "SESM Proportionate Share" means the percentage of the total distributed
electrical capacity of the Supplemental Electrical System which is being
utilized by Tenant (on a connected load basis), as reasonably estimated by
Landlord. For each calendar year (or partial calendar year) during the Term in
which Landlord is responsible for the operation, repair and maintenance of the
Supplemental Electrical System, Landlord shall estimate Tenant's SESM
Proportionate Share of the Supplemental Electrical System Maintenance Costs and
Tenant shall pay Landlord one-twelfth (1/12) of such amount on each monthly
payment date of Monthly Base Rent under this Lease. Within one hundred twenty
(120) days after the expiration of each calendar year (or partial calendar year)
during the Term (or as soon as reasonably practicable thereafter) in which
Landlord is responsible for the operation, repair and maintenance of the
Supplemental Electrical System, Landlord shall furnish to Tenant a statement
showing the actual Supplemental Electrical System Maintenance Costs for such
calendar year. In the case of an underpayment, Tenant shall, within thirty (30)
days after the receipt of such statement, pay to Landlord an amount equal to
such underpayment or, in the case of an overpayment, Landlord shall credit the
next payment of Monthly Base Rent by Tenant with an amount equal to such
overpayment, or, if this Lease shall have expired, Landlord shall apply such
excess against any sums due from Tenant to Landlord and shall refund any
remainder to Tenant within thirty (30) days after the expiration of the Term, or
as soon thereafter as reasonably practicable. The obligations of Landlord and
Tenant set forth in this Section 9.f shall survive the expiration or earlier
termination of this Lease.

After the Commencement Date (or, if earlier, after the ROFO Space Commencement
Date with respect to any Available Space leased by Landlord to Tenant), Tenant
shall not install equipment of any kind or nature whatsoever nor engage in any
practice or use which will or may necessitate any changes (other than diminimus
changes), replacements or additions to, or in the use of, the water system,
heating system, plumbing system, air conditioning system, electrical system,
floor load capacities, or other mechanical or structural system of the Premises
or the Building (including the Supplemental Electrical System and the
Supplemental HVAC System (hereinafter defined)) without first obtaining the
prior written consent of Landlord, which consent may be conditioned upon, but
not limited to, Tenant first securing at its expense additional capacity for any
said service in the Building; provided, however, Tenant shall be responsible for
paying for any excess utility consumption arising from any such change,
replacement, use or addition, such payments to be based on Landlord's reasonable
estimate or, at Landlord's option, a submeter or similar device to measure such
usage (said device to be installed at Tenant's expense). Additionally, in the
event that Landlord reasonably determines that Tenant's electrical consumption
exceeds standard office use, Tenant shall pay the amount of such excess
electrical consumption, as reasonably determined by Landlord, within thirty (30)
days after demand therefor. Machines, equipment and materials belonging to
Tenant which cause vibration, noise, cold, heat, fumes or odors that may be
transmitted outside of the Premises to such a degree as to be reasonably
objectionable to Landlord or to any other tenant in the Building shall be
treated by Tenant at its sole expense so as to eliminate such objectionable
condition, and shall not be allowed to operate until such time as the
objectionable condition is remedied to Landlord's satisfaction.

Tenant shall comply, at its sole cost and expense, with all orders, requirements
and conditions now or hereafter imposed by any ordinances, laws, orders and/or
regulations (hereinafter collectively called "regulations") of any governmental
body having jurisdiction over the Premises or the Building, regarding the
collection, sorting, separation and recycling of waste products, garbage, refuse
and trash (hereinafter collectively called "waste products") including, but not
limited to, the separation of such waste products into receptacles reasonably
approved by Landlord and the removal of such receptacles in accordance with any
collection schedules prescribed by such regulations. Landlord reserves the right
(i) to refuse to accept from Tenant any waste products that are not prepared for
collection in accordance with any such regulations, (ii) to require Tenant to
arrange for waste product collection at Tenant's sole cost and expense,
utilizing a contractor reasonably satisfactory to Landlord, and (iii) to require
Tenant to pay all costs, expenses, fines, penalties, or damages that may be
imposed on Landlord or Tenant by reason of Tenant's failure to comply with any
such regulations. Notwithstanding the foregoing, if Tenant is unable to comply
with Landlord's standard procedures regarding the internal collection, sorting,
separation and recycling of waste products, Landlord, upon written notice to
Tenant and the expiration of a five (5) day cure period, shall use reasonable
efforts to arrange for alternative procedures for Tenant, and Tenant shall pay
Landlord all additional costs incurred by Landlord with respect thereto.

Throughout the Term, Tenant shall be provided with access to the Building, the
Parking Facility (hereinafter defined) and the Premises twenty-four (24) hours a
day, 365 days a year, subject to applicable law and events of force majeure. The
Building's main entrance doors and elevators shall be equipped with a card
reader security system or other similar security access system. Tenant shall be
permitted to retain the access cards received by Tenant from Deutsche Bank in
order to provide Tenant with continued access to the Premises from and after the
Commencement Date. Tenant shall be responsible for the cost of any additional or
replacement access cards requested by Tenant. Except in the event of the
negligence or willful misconduct of Landlord, Landlord shall not be responsible
for the quality, action or inaction of the Building's or Premises' access system
or for any damage or injury to Tenant, its employees, agents, invitees or their
respective property resulting from any failure, action or inaction of the
Building's and/or Premises' access systems. As of the Effective Date, at least
two (2) security officers are stationed in the Building at all times; provided,
however, Landlord reserves the right from time to time, upon prior written
notice to Tenant, to reduce (or eliminate) the days and/or the time(s) of day on
which security officers are stationed in the Building.

During the Term, Tenant shall have the right to continue to display the Interior
Signage (hereinafter defined). Tenant shall be solely responsible for repairing
and maintaining the Interior Signage installed by Tenant in a first-class
condition throughout the Term. Tenant shall remove the Interior Signage at the
end of the Term and shall restore the portions of the Building affected by such
removal to their condition immediately prior to the installation of such
signage. If Tenant fails to remove all Interior Signage at the expiration of the
Term or fails to restore the portions of the Building affected by such removal,
Landlord may, but shall not be obligated to remove such Interior Signage and/or
restore the portion of the Building affected thereby, and Tenant shall reimburse
Landlord for all reasonable costs and expenses incurred by Landlord with respect
to such removal and/or restoration immediately upon demand therefor. As used
herein, the term "Interior Signage" shall mean any and all signage located in or
upon the interior common areas (including the main elevator lobby) of the
Building (or in or upon the elevator lobbies on the floors of the Building which
contain portions of the Premises) depicting Tenant's name and/or Tenant's logo,
which signage (and the installation and location thereof) has been previously
approved in writing by Landlord prior to the Commencement Date in connection
with the DB Sublease. Notwithstanding anything to the contrary contained herein,
Tenant hereby expressly acknowledges and agrees that if at any time during the
Term Tenant is not then leasing and in occupancy (i.e. Tenant has not sublet or
vacated such space) of at least fifty thousand (50,000) rentable square feet of
office space in the Building pursuant to the Lease, then, at Landlord's option,
Tenant shall remove all Interior Signage (except for Interior Signage located in
or upon the elevator lobbies on the floors of the Building on which Tenant is
the sole occupant) and shall restore the portions of the Building affected by
such removal to their condition immediately prior to the installation of such
signage (which removal and restoration shall be undertaken by Tenant in
accordance with the terms and conditions of this Section 9.j within thirty (30)
days after receipt of notice from Landlord).

During the Term, Landlord shall continue to display the directory strips bearing
Tenant's name in the directory board located in the main lobby of the Building
which exist as of the Commencement Date; provided, however, that in no event
shall Tenant be entitled to more than Tenant's proportionate share of such
directory strips.

Landlord shall maintain the common areas of the Building, the roof, foundation
and structural walls of the Building, the base Building systems (including the
base Building mechanical, electrical, plumbing and HVAC systems serving the
Premises), the fire and life safety system and the Parking Facility, unless
Tenant is otherwise responsible for such maintenance pursuant any provision of
this Lease, or unless the need for such maintenance arose as the result of (i)
any act or omission of Tenant, its agents, contractors, employees, invitees,
assignees or subtenants or (ii) Tenant's particular use of the Premises.

Landlord shall provide, no later than January 1, 2008, a fitness facility in the
Building (the "Fitness Facility"), the size, location and other attributes
(including equipment and personnel) of which shall be determined by Landlord in
its sole discretion. Landlord and Tenant hereby acknowledge and agree that (1)
Landlord shall permit Tenant's employees to use the Fitness Facility, subject to
such rules and regulations as Landlord may promulgate from time to time with
respect to the use of the Fitness Facility, (2) Landlord may charge each of
Tenant's employees who want to use the Fitness Facility a commercially
reasonable monthly fee for such privilege, provided that such fee shall not
exceed the lowest monthly fee offered by Landlord to employees of other tenants
of the Building, (3) any use of the Fitness Facility by Tenant, or its
employees, shall be at their sole risk and Landlord reserves the right to
require that Tenant and any of its employees who want to use the Fitness
Facility (a) obtain medical clearances from their physicians, and (b) sign
waivers of liability acceptable to Landlord, and (4) Landlord shall not be
responsible for any injury, loss or damage suffered by Tenant, or its employees,
arising out of or in any way connected with or related to their use of the
Fitness Facility. All costs of operating and maintaining the Fitness Facility,
including any and all costs associated with staffing the Fitness Facility, shall
be included in Operating Expenses.

10. Rights of Landlord.

Landlord reserves the following rights:

subject to the terms of Section 10.f, below, to change the name or street
address of the Building with thirty (30) days prior notice to Tenant;

to approve the design, location, number, size and color of all signs or
lettering on the Premises or visible from the exterior of the Premises;

to have pass keys and/or access cards to the Premises and key codes or cards for
the telephone access system installed by Tenant;

to grant to anyone the exclusive right to conduct any particular business or
undertaking in the Building, provided that the granting of such exclusive right
shall not materially and adversely affect Tenant's business operations in the
Premises;

to enter the Premises at any reasonable time for inspection upon reasonable
prior notice to Tenant (which notice may be oral), or at any time, without prior
notice, in the event of any emergency; to supply any service to be provided by
Landlord hereunder; to submit the Premises to prospective purchasers or tenants;
to post notices of non-responsibility; and to make repairs, alterations,
additions or improvements to the Premises or the Building; and

to approve the design, location, number, size and color of all signs located on
the exterior of the Building.

Without limiting the generality of the provisions of Section 10.a., above, at
any time during the Term of this Lease, Landlord shall have the right to remove,
alter, improve, renovate or rebuild the common areas of the Building (including,
but not limited to, the lobby, hallways and corridors thereof), and to install,
repair, replace, alter, improve or rebuild in the Premises, other tenants'
premises and/or the common areas of the Building (including the lobby, hallways
and corridors thereof), any mechanical, electrical, water, sprinkler, plumbing,
heating, air conditioning and ventilating systems, at any time during the Term
of this Lease. In connection with making any such installations, repairs,
replacements, alterations, additions and improvements under the terms of this
Section 10, Landlord shall have the right to access through the Premises as well
as the right to take into and upon and through the Premises or any other part of
the Building, all materials that may be required to make any such repairs,
replacements, alterations, additions or improvements, as well as the right in
the course of such work to close entrances, doors, corridors, elevators or other
facilities located in the Building or temporarily to cease the operations of any
services or facilities therein or to take portion(s) of the Premises reasonably
necessary in connection with such work, without being deemed or held guilty of
an eviction of Tenant; provided, however that Landlord agrees to use all
reasonable efforts not to interfere with or interrupt Tenant's business
operation in the Premises. Landlord shall have the right to install, use and
maintain pipes and conduits in and through the Premises, including, without
limitation, telephone and computer installations, provided that they do not
permanently materially adversely affect (i) Tenant's access to or use of the
Premises, or (ii) the aesthetic appearance of the Premises. In connection with
Landlord's (or its agent's) entry into the Premises pursuant to the terms of
this Section 10, Tenant shall have the right to have a representative of Tenant
present during such entry (except in the event of an emergency), provided that
Tenant makes such representative present at the time of Landlord's (or its
agent's) entry to the Premises. In connection with Landlord's activities
pursuant to this Section 10.b, Landlord will use reasonable efforts not to
materially and adversely interfere with Tenant's business operations in the
Premises for a prolonged period of time. Notwithstanding anything to the
contrary contained herein, if as a direct result of Landlord's activities
pursuant to this Section 10.b, the Premises or any portion thereof are rendered
untenantable for five (5) consecutive business days and Tenant ceases to use the
Premises (or the untenantable portion thereof), then Monthly Base Rent hereunder
shall abate proportionately (based on the number of square feet rendered
untenantable) as of the sixth (6th) business day after the Premises (or any
portion thereof) are rendered untenantable until the Premises or such portion
thereof are again tenantable or are again used by Tenant, unless such work
performed by Landlord is requested by, or is for the benefit of, Tenant or is
required to comply with any applicable law or as a result of any damage caused
by Tenant or any employee, contractor, subtenant, assignee or agent of Tenant,
in which case no Monthly Base Rent shall abate.

Except for injury or death to persons or damage to property caused by the
negligence or willful misconduct of Landlord, its agents or employees, Landlord
shall not be liable to Tenant for any expense, injury, loss or damage resulting
from Landlord's exercise of any rights under this Section 10, all claims against
Landlord for any and all such liability being hereby expressly released by
Tenant. Landlord shall not be liable to Tenant for damages by reason of
interference with the business of Tenant or inconvenience or annoyance to Tenant
or the customers of Tenant. The Rent reserved herein shall not abate while the
Landlord's rights under this Section 10 are exercised (except as otherwise
expressly set forth in Section 10.b, above), and Tenant shall not be entitled to
any set-off or counterclaims for damages of any kind against Landlord by reason
thereof, all such claims being hereby expressly released by Tenant.

Landlord shall have the right to use any and all means which Landlord may deem
proper to open all of the doors in, upon and about the Premises, excluding
Tenant's vaults and safes, in any emergency in order to obtain entry to the
Premises. Any entry to the Premises obtained by Landlord by any of said means
shall not be construed or deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an eviction of Tenant from the Premises or any
portion thereof.

Notwithstanding anything to the contrary contained herein, in connection with
any entry by Landlord into the Premises pursuant to this Section 10 (except for
any entry necessitated by emergency), Tenant shall have the right to have a
Tenant representative accompany Landlord during its entry into the Premises,
provided that Tenant makes such representative available at such time.

Notwithstanding anything to the contrary contained herein, provided that (i)
Tenant (and not any assignee, subtenant or licensee of Tenant (other than a
Permitted Transferee)) leases and occupies (i.e. Tenant has not sublet or
vacated such space) the entire Premises, and (ii) Tenant is not in default of
the Lease, Landlord shall not permit the Building to be named for any other
tenant of the Building without Tenant's prior consent. Tenant hereby expressly
acknowledges and agrees that the terms of this Section 10.f are for the benefit
of Stifel, Nicolaus & Company Incorporated only and shall not be applicable to
any assignee, subtenant or licensee of Tenant (other than a Permitted
Transferee).

11. Liability.

Landlord and its agents, officers, directors and employees assume no liability
or responsibility whatsoever with respect to the conduct or operation of the
business to be conducted in the Premises and shall have no liability for any
claim of loss of business or interruption of operations (or any claim related
thereto). Landlord and its agents, officers, directors and employees shall not
be liable for any accident to or injury to any person or persons or property in
or about the Premises which are caused by the conduct and operation of said
business or by virtue of equipment or property of Tenant in said Premises.
Tenant agrees to hold Landlord and its agents, officers, directors and employees
harmless against all such claims, except to the extent resulting from Landlord's
negligence or willful misconduct. Landlord and its agents, officer, directors
and employees shall not be liable to Tenant, its employees, agents, business
invitees, licensees, customers, clients, family members or guests for any
damage, compensation or claim arising out of or related to managing the Premises
or the Building, repairing any portion of the Premises or the Building, the
interruption in the use of the Premises, accident or damage resulting from the
use or operation (by Landlord and its agents, officers, directors and employees,
Tenant, or any other person or persons whatsoever) or failure of elevators, or
heating, cooling, electrical or plumbing equipment or apparatus, or the
termination of this Lease by reason of the destruction of the Premises, or from
any fire, robbery, theft, mysterious disappearance and/or any other casualty, or
from any leakage in any part of portion of the Premises or the Building, or from
water, rain or snow that may leak into or flow from any part of the Premises or
the Building, or from any other cause whatsoever, unless occasioned by the
willful misconduct or acts of negligence of Landlord. In no event shall Landlord
be liable for punitive or consequential damages, nor, except as otherwise
expressly set forth herein, shall Landlord be liable with respect to utilities
furnished to the Premises, or the lack of any utilities. Any goods, property or
personal effects, stored or placed by Tenant in or about the Premises or in the
Building, shall be at the sole risk of Tenant, and Landlord and its agents,
officers, directors and employees shall not in any manner be held responsible
therefor, except if such injury or damage results from Landlord's negligence or
willful misconduct. The agents and employees of Landlord are prohibited from
receiving any packages or other articles delivered to the Building for Tenant,
and if any such agent or employee receives any such package or articles, such
agent or employee shall be the agent of Tenant for such purposes and not of
Landlord.

Tenant hereby agrees to indemnify and hold Landlord and its agents, officers,
directors and employees harmless from and against any cost, damage, claim,
liability or expense (including reasonable attorneys' fees) incurred by or
claimed against Landlord and its agents, officers, directors and employees,
directly or indirectly, as a result of or in any way arising from (i) Tenant's
use and occupancy of the Premises or in any other manner which relates to the
business of Tenant, including, but not limited to, any cost, damage, claim,
liability or expense arising from any violation of any zoning, health,
environmental or other law, ordinance, order, rule or regulation of any
governmental body or agency; (ii) the negligence or willful misconduct of
Tenant, its officers, directors, employees and agents; or (iii) injury or death
to individuals or damage to property sustained in or about the Premises.

Except as may be the result of the negligence or willful misconduct of Tenant or
its employees, contractors, invitees, subtenants, licensees or agents, and
subject to the terms of Sections 11.d and 12.d, below, Landlord shall, and
hereby does, indemnify, hold harmless and defend Tenant against any and all
claims, loss, damages, liabilities, costs or expenses (including reasonable
attorneys' fees) incurred by Tenant and relating to bodily injury or property
damage arising from the negligence or willful misconduct of Landlord or any
agent or employee of Landlord, in connection with the use, management or
operation of the Building. Notwithstanding anything contained in this Lease to
the contrary, in no event shall Landlord be liable to Tenant on account of any
claims for any lost business or profits or indirect or consequential losses or
damages or any punitive damages.

Notwithstanding any other provision of this Lease to the contrary, Landlord and
Tenant agree that in the event that the Building, the Premises or the contents
thereof are damaged or destroyed by fire or other casualty, each party hereto
waives its rights, if any, against the other party with respect to such damage
or destruction to the extent such damage or destruction is covered under the
property insurance policy(ies) of the party waiving such rights (or would have
been covered had the party waiving such rights carried the property insurance
required hereunder to be carried by such party). All policies of fire and/or
extended coverage or other insurance covering the Premises or the contents
thereof obtained by Landlord or Tenant shall contain a clause or endorsement
providing in substance that (i) such insurance shall not be prejudiced if the
insureds thereunder have waived in whole or in part the right of recovery from
any person or persons prior to the date and time of loss or damage, if any, and
(ii) the insurer waives any rights of subrogation against Landlord (in the case
of Tenant's insurance policy) or Tenant (in the case of Landlord's insurance
policy), as the case may be.

12. Insurance.

Tenant shall maintain at all times during the Term hereof and at its sole cost
and expense, broad-form commercial general liability insurance for bodily injury
and property damage including Landlord as an additional insured, in such amounts
as are adequate to protect Landlord and Landlord's managing agents against
liability for injury to or death of any person in connection with the use,
operation or condition of the Premises. Such insurance at all times shall be in
an amount of not fewer than Five Million Dollars ($5,000,000) combined single
limit aggregate for bodily injury or death or damage to property. If, in the
reasonable opinion of the insurance broker retained by Landlord, the amount of
public liability and property damage insurance coverage at any time during the
Term is not adequate, Tenant shall increase the insurance coverage as reasonably
required by Landlord's insurance broker; provided, however, that in no event
must such insurance amount be increased if, at the time of such proposed
increase, Tenant is carrying public liability and property damage insurance in
amounts comparable to the amounts of public liability and property damage
insurance being carried by comparable office tenants in office buildings
comparable in age, size and location to the Building; provided, however, in no
event shall Tenant be required to increase Tenant's insurance coverage pursuant
to the terms of this sentence more than once in any two (2) year period. In no
event shall the limits of such policy be considered as limiting the liability of
Tenant under this Lease.

Tenant shall at all times during the Term hereof maintain in effect policies of
insurance covering the Leasehold Improvements (including any Alterations,
additions or improvements as may be made by Tenant after the Commencement Date
(or, if Tenant leases any Available space from Landlord, after any ROFO Space
Commencement Date), interior plate glass, trade fixtures, merchandise and all
other personal property from time to time in or on the Premises, in an amount
not less than ninety percent (90%) of their actual replacement cost, providing
protection against all risks covered by standard form of "Fire and Extended
Coverage Insurance," together with insurance against vandalism and malicious
mischief. Tenant shall also maintain at its sole cost and expense workman's
compensation insurance in the maximum amount required by law.

All insurance required to be carried by Tenant shall be issued by responsible
insurance companies, qualified to do business in the State of Maryland and
reasonably acceptable to Landlord. Each policy shall include Landlord,
Landlord's mortgagee and the property management company retained by Landlord at
the Building, as additional insureds, and shall contain a provision that the
same may not be cancelled, permitted to lapse or reduced without providing
Tenant (who will then forward to Landlord) not fewer than thirty (30) days prior
written notice. Certificates of insurance (ACORD 28 only) evidencing the
existence and amounts of said insurance shall be delivered to Landlord no later
than five (5) days prior to the Commencement Date (or, if Tenant leases any
Available space from Landlord, no later than five (5) days prior to any ROFO
Space Commencement Date), and renewals thereof shall be delivered to Landlord at
least thirty (30) days prior to the expiration of any such policy. If Tenant
fails to adhere to the requirements of this Section 12, Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be deemed
Additional Rent hereunder and shall be payable by Tenant upon demand. Tenant's
failure to provide and keep in force the aforementioned insurance shall be
regarded as a material default hereunder, entitling Landlord to exercise any or
all of the remedies provided in this Lease. Any policy may be carried under
so-called "blanket coverage" form of insurance policies. Tenant shall obtain and
furnish evidence to Landlord of the waiver by Tenant's insurance carriers of any
right of subrogation against Landlord and Landlord's management company at the
Building.

Each party hereby waives any and every right or cause of action for any and all
loss of, or damage to, any of its property (whether or not such loss or damage
is caused by the fault or negligence of the other party or anyone for whom said
other party may be responsible), which loss or damage is covered by valid and
collectible fire, extended coverage, "All Risk" or similar policies, maintained
by such party or required to be maintained by such party under this Lease, but
only to the extent that such loss or damage is covered under said insurance
policies (if such policy or policies have been obtained) or would have been
covered if such party had obtained the required insurance coverage hereunder.
Written notice of the terms of said mutual waivers shall be given to each
insurance carrier and said insurance policies shall be properly endorsed, if
necessary, to prevent the invalidation of said insurance coverages by reason of
said waivers.

During the Term, Landlord shall maintain a policy of casualty insurance covering
the Building in such amounts and with such other coverages as are normally and
customarily carried by prudent owners of comparable office buildings located in
the Baltimore, Maryland area.

13. Fire or Casualty.

If the Premises or any part thereof shall be damaged by fire or any other cause,
Tenant shall give prompt notice thereof to Landlord, or Landlord shall give
prompt notice thereof to Tenant. If, in the reasonable judgment of Landlord's
architect, restoration of the Premises is feasible within a period of nine (9)
months from the date of the damage, Landlord shall restore the Premises to the
condition existing as of the Commencement Date (or, if Tenant leases any
Available space from Landlord, on the applicable ROFO Space Commencement Date),
provided that adequate insurance proceeds are made available to Landlord. Within
sixty (60) days after the date of the damage (or as soon thereafter as is
reasonably practicable), Landlord shall provide written notice to Tenant of the
amount of time that Landlord's architect reasonably determines will be necessary
to restore the Premises in accordance with the terms of this Section 13. Tenant
agrees to make all proceeds of Tenant's insurance policies available to Landlord
in accordance with Tenant's insurance obligations set forth in Section 12,
above. In addition, Tenant shall repair and restore, at Tenant's sole expense,
all Alterations, furniture, fixtures and other property of Tenant located in the
Premises prior to such casualty. If the Premises are unusable (or Tenant is not
able to access the Premises by any reasonable means of ingress or egress), in
whole or in part, during such restoration, the Monthly Base Rent and Additional
Rent hereunder shall be abated to the extent and for the period that the
Premises are unusable (or inaccessible).

If restoration is not feasible in the reasonable judgment of Landlord's
architect within the aforesaid nine (9) month period, Landlord shall so notify
Tenant (in accordance with the terms of Section 13.a, above), and Landlord and
Tenant shall each have the right to terminate this Lease by giving written
notice thereof to the other party within sixty (60) days after the occurrence of
such damage, in which event this Lease and the tenancy hereunder shall terminate
as of the date of such damage or destruction and the Monthly Base Rent and
Additional Rent will be apportioned as of the date of such damage or
destruction. If neither party exercises its right of termination, the Premises
shall be restored as provided above.

In case the Building is so severely damaged by fire or other casualty (although
the Premises may not be affected) that Landlord shall decide in its sole
discretion not to rebuild or reconstruct such Building, then this Lease and the
tenancy hereunder shall terminate on the date specified by Landlord in a notice
given no later than sixty (60) days after the date of such casualty.

If (i) neither party terminates this Lease pursuant to the terms of this Section
13, and (ii) Landlord fails to restore the Premises in accordance with the terms
of this Section 13 within twelve (12) months from the date such work is
commenced, which twelve (12) month period shall be extended on a day for day
basis, as the result of an event of force majeure or a delay caused by Tenant or
any of its employees, contractors or agents, then Tenant shall have the right,
during the thirty (30) day period immediately following the expiration of such
twelve (12) month period (as such period may be extended as the result of an
event of force majeure or a delay caused by Tenant or any of its employees,
contractors or agents), to terminate this Lease by delivering a termination
notice to Landlord, in which event this Lease shall terminate as of the date of
the casualty.

14. Eminent Domain.

If the Premises or any part thereof shall be taken by any governmental or
quasi-governmental authority pursuant to the power of eminent domain, Tenant
shall make no claim for compensation in such proceedings and shall have no right
to participate in any condemnation proceedings under any statutes, laws or
ordinances of the State of Maryland. All sums awarded or agreed upon between
Landlord and the condemning authority for the taking of the interest of Landlord
or Tenant, whether as damages or as compensation, will be the property of
Landlord. In the event of such taking, Rent shall be paid to the date of vesting
of title in the condemning authority. Notwithstanding the foregoing, Tenant may
assert any claim that it may have against the condemning authority and receive
such award therefor as may be allowed in the condemnation proceedings, if such
award shall be made in addition to, and stated separately from, the award made
for the Land and the Building or the part thereof so taken, and shall not reduce
any award otherwise payable to Landlord.

15. Subordination and Estoppel Certificates.

This Lease shall be subject and subordinate at all times to all ground or
underlying leases which now exist or may hereafter be executed affecting the
Building or any part thereof or the Land, and to the lien of any mortgages or
deeds of trust in any amount or amounts whatsoever now or hereafter placed on or
against the Building or any part thereof or the Land, or on or against
Landlord's interest or estate therein or on or against any ground or underlying
lease without the necessity of having further instruments on the part of Tenant
to effect such subordination. Upon request of Landlord, Tenant will execute any
further written instrument necessary to subordinate its rights hereunder to any
such underlying leases or liens. If, at any time, or from time to time during
the Term, any mortgagee shall request that this Lease have priority over the
lien of such mortgage, and if Landlord consents thereto, this Lease shall have
priority over the lien of such mortgage and all renewals, modifications,
replacements, consolidations and extensions thereof and all advances made
thereunder and interest thereon, and Tenant shall, within fifteen (15) days
after receipt of a request therefor from Landlord, execute, acknowledge and
deliver any and all documents and instruments confirming the priority of this
Lease. In any event, however, if this Lease shall have priority over the lien of
a first mortgage, this Lease shall not become subject or subordinate to the lien
of any subordinate mortgage, and Tenant shall not execute any subordination
documents or instruments for any subordinate mortgagee, without the written
consent of the first mortgagee. Notwithstanding the foregoing, the subordination
of the Lease pursuant to this Section 15.a shall be conditioned upon the receipt
by Tenant from the current mortgagee(s) of the Building (as of the Commencement
Date) of a subordination non-disturbance and attornment agreement(s) ("SNDA")
for Tenant's benefit on such mortgagee's standard form of SNDA. Throughout the
Term, upon Tenant's written request, Landlord shall use reasonable efforts to
obtain from any future mortgagee an SNDA for Tenant's benefit on such
mortgagee's standard form of SNDA. Tenant shall pay for (or reimburse Landlord
for) all costs (including reasonable attorneys' fees) incurred by Landlord or
any such mortgagee in connection with the negotiation and drafting of any such
SNDA.

In the event of: (i) a transfer of Landlord's interest in the Building, (ii) the
termination of any ground or underlying lease of the Building, or the Land, or
both, or (iii) the purchase or other acquisition of the Building, or Landlord's
interest therein in a foreclosure sale or by deed in lieu of foreclosure under
any mortgage or deed of trust, or pursuant to a power of sale contained in any
mortgage or deed of trust, then in any of such events Tenant shall, at the
request of Landlord or Landlord's successor in interest, attorn to and recognize
the transferee or purchaser of Landlord's interest or the interest of the lessor
under the terminated ground or underlying lease, as the case may be, as
"Landlord" under this Lease for the balance then remaining of the Term, and
thereafter this Lease shall continue as a direct lease between such person or
entity, as "Landlord," and Tenant, as "Tenant," except that such lessor,
transferee or purchaser shall not be liable for any act or omission of Landlord
before such lease termination or before such person's succession to title, nor
be subject to any offset, defense or counterclaim accruing before such lease
termination or before such person's succession to title, nor be bound by any
payment of Monthly Base Rent or Additional Rent before such lease termination or
before such person's succession to title for more than one month in advance.

Tenant agrees, at any time, and from time to time, upon not fewer than thirty
(30) days prior notice by Landlord, to execute, acknowledge and deliver to
Landlord, a statement in writing certifying that (i) this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified and stating the modifications); (ii) the
Term of the Lease has commenced and the full rental is now accruing hereunder;
(iii) Tenant has accepted possession of the Premises and is presently occupying
the same; (iv) all improvements required by the terms of the Lease to be made by
Landlord have been completed and all tenant improvement allowances have been
paid in full; (v) there are no offsets, counterclaims, abatements or defenses
against or with respect to the payment of any rent or other charges due under
the Lease; (vi) no rent under the Lease has been paid more than thirty (30) days
in advance of its due date; (vii) to the best of the knowledge of the Tenant,
Landlord is not in default in the performance of any covenant, agreement,
provision or condition contained in the Lease or, if so, specifying each such
default of which Tenant may have knowledge; (viii) the address for notices to be
sent to Tenant; (ix) the only security deposit tendered by Tenant is as set
forth in the Lease, and such security deposit has been paid to Landlord; and (x)
any other information reasonably requested by Landlord or any mortgagee or
ground lessor of the Building and/or the Land it being intended that any such
statement delivered pursuant hereto may be relied upon by any prospective
purchaser or lessee of the Building or any part thereof, any mortgagee or
prospective mortgagee thereof, any prospective assignee of any mortgage thereof,
any ground lessor or prospective ground lessor of the Land and/or the Building,
or any prospective assignee of any such ground lease. Tenant also agrees to
execute and deliver from time to time such estoppel certificates as an
institutional lender may require with respect to this Lease. Landlord agrees
that within thirty (30) days after receipt of written notice from Tenant,
Landlord shall deliver to Tenant, an estoppel certificate containing the same
type of factual information that Tenant is required to provide to Landlord
pursuant to the foregoing, with appropriate "best of knowledge" qualifications.

16. Default and Remedies.

If Tenant shall (i) fail to pay any installment of Monthly Base Rent within five
(5) days of written notice from Landlord that such sum was due, or (ii) fail to
make any payment of Additional Rent or any other payment required by the terms
and provisions hereof, within five (5) days after written notice or demand
therefor; or (iii) convey, assign, mortgage or sublet this Lease, the Premises
or any part thereof, or Tenant's interest therein, or attempt any of the
foregoing, without the prior written consent of Landlord; or (iv) abandon the
Premises for a period of ten (10) consecutive calendar days (coupled with the
non-payment of Rent); or (v) commit or suffer to exist an Event of Bankruptcy
(hereinafter defined), or (vi) fail to maintain the insurance coverage required
by Section 12, above, or (vii) violate or fail to perform any of the other
terms, conditions, covenants, or agreements herein made by Tenant and fails to
cure such default within fifteen (15) calendar days after notice, provided,
however, that if the nature of Tenant's failure is such that more than fifteen
(15) days are reasonably required for its cure, then Tenant shall not be in
default if it begins such cure within the fifteen (15) day period described
above and thereafter diligently prosecutes such cure to completion within an
additional fifteen (15) days; then there shall be deemed to have been committed
an "Event of Default". Notwithstanding the foregoing cure periods, in the event
that Tenant breaches its covenant set forth in Section 6.a. hereof on more than
two (2) occasions in any twelve (12) consecutive month period, then any
subsequent breach of such covenant during the Term of this Lease shall be deemed
to be an immediate Event of Default. Upon an Event of Default, at Landlord's
option, this Lease shall terminate, without prejudice however, to the right of
Landlord to recover from Tenant all rent and any other sums accrued up to the
later of: (1) the date of termination of this Lease or (2) the date Landlord
recovers possession of the Premises, and without release of Tenant from any
indemnification obligations to Landlord under this Lease, which indemnification
obligations arose or accrued prior to the later of: (a) the date of termination
of this Lease or (b) the date Landlord recovers possession of the Premises. The
foregoing is not intended to, and shall not, limit Landlord in the exercise of
any other remedy for such immediate Event of Default.

In the event of any Event of Default by Tenant as defined in Section 16.a.,
Landlord may at any time thereafter, without notice and demand and without
limiting Landlord in the exercise of any other right or remedy which Landlord
may have by reason of such default or breach do any of the following:

Landlord may terminate this Lease, by giving written notice of such termination
to Tenant, whereupon this Lease shall automatically cease and terminate and
Tenant shall be immediately obligated to quit the Premises. Any other notice to
quit or notice of Landlord's intention to re-enter the Premises is hereby
expressly waived. If Landlord elects to terminate this Lease, everything
contained in this Lease on the part of Landlord to be done and performed shall
cease without prejudice, subject, however, to the right of Landlord to recover
from Tenant all rent and any other sums accrued up to the time of termination or
recovery of possession by Landlord, whichever is later.

With or without the termination of this Lease, Landlord may proceed to recover
possession of the Premises under and by virtue of the provisions of the laws of
the jurisdiction in which the Building is located, or by such other proceedings,
including re-entry and possession, as may be applicable. If this Lease is
terminated or Landlord recovers possession of the Premises before the expiration
of the Term by reason of Tenant's default as hereinabove provided, or if Tenant
shall abandon or vacate the Premises before the Lease Expiration Date without
having paid the full rental for the remainder of such Term, Landlord shall have
the option to take reasonable steps to relet the Premises for such rent and upon
such terms as are not unreasonable under the circumstances and, if the full
rental reserved under this Lease (and any of the costs, expenses or damages
indicated below) shall not be realized by Landlord, Tenant shall be liable for
all damages sustained by Landlord, including, without limitation, deficiency in
rent during any period of vacancy or otherwise; the costs of removing and
storing the property of Tenant or of any other occupant; all reasonable expenses
incurred by Landlord in enforcing Landlord's remedies, including, without
limitation, reasonable attorneys' fees and Late Charges as provided herein, and
advertising, brokerage fees and expenses of placing the Premises in first class
rentable condition. Landlord, in putting the Premises in good order or preparing
the same for rerental may, at Landlord's option, make such alterations, repairs,
or replacements in the Premises as Landlord, in its sole judgment, considers
advisable and necessary for the purpose of reletting the Premises, and the
making of such alterations, repairs, or replacements shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.

Any damage or loss of rent sustained by Landlord may be recovered by Landlord,
at Landlord's option, at the time of termination of this Lease, the time of the
reletting, or in separate actions, from time to time, as said damage shall have
been made more easily ascertainable by successive relettings, or at Landlord's
option in a single proceeding deferred until the expiration of the Term (in
which event Tenant hereby agrees that the cause of action shall not be deemed to
have accrued until the date of expiration of said Term) or in a single
proceeding prior to either the time of reletting or the expiration of the Term.
If the Landlord elects to repossess the Premises without terminating this Lease,
then Tenant shall be liable for and shall pay to Landlord all Rent and other
indebtedness accrued to the date of such repossession, plus Rent required to be
paid by Tenant to Landlord during the remainder of this Lease until the date of
expiration of the Term, diminished by any net sums thereafter received by
Landlord through reletting the Premises during such period (after deducting
expenses incurred by Landlord as provided in Section 16.b.(ii), above). In no
event shall Tenant be entitled to any excess of any Rent obtained by reletting
over and above the Rent herein reserved. Actions to collect amounts due from
Tenant as provided in this Section 16.a.(iii) may be brought from time to time,
on one or more occasions, without the necessity of Landlord's waiting until
expiration of this Lease term. Upon termination of this Lease or repossession of
the Premises following a default hereunder, Landlord shall have no obligation to
relet or attempt to relet the Premises or any portion thereof or to collect
rental after reletting; and in the event of reletting Landlord may relet the
whole or any portion of the Premises for any period, to any tenant, and for any
use and purpose on such terms and at such rentals as Landlord in its exclusive
judgment may determine.

Notwithstanding the foregoing, if Landlord terminates this Lease pursuant to
Section 16.b.(i), above, Landlord shall be entitled to recover from Tenant, and
Tenant shall pay to Landlord on demand, as and for liquidated and agreed final
damages for Tenant's default, an amount equal to the difference between (i) all
Monthly Base Rent, Additional Rent and other sums which would be payable under
this Lease from the date of such demand (or, if it is earlier, the date to which
Tenant shall have satisfied in full its obligations under Section 16.b.(ii),
above) for what would be the then unexpired Term in the absence of such
termination, and (ii) the fair market rental value of the Premises over the same
period (net of all expenses and all vacancy periods reasonably projected by
Landlord to be incurred in connection with the reletting of the Premises), with
such differential discounted at the rate of seven percent (7%) per annum.
Nothing herein shall be construed to affect or prejudice Landlord's right to
prove, and claim in full, unpaid Rent or any other amounts accrued prior to
termination of this Lease.

Notwithstanding anything herein to the contrary, upon the occurrence of an Event
of Default hereunder, Landlord, with or without terminating the Lease, may
immediately reenter and take possession of the Premises and evict Tenant
therefrom, without legal process of any kind, using such force as may be
necessary, without being liable for or guilty of trespass, forcible entry or any
other tort. Landlord's right to exercise such "self-help" remedy shall be in
addition to, and not in limitation of, Landlord's other rights and remedies
hereunder for a breach by Tenant of its obligations under the Lease.

Tenant hereby expressly waives any and all rights of redemption granted by or
under any present of future laws in the event Tenant is evicted or dispossessed
for any cause, or in the event Landlord obtains possession of the Premises, by
reason of the violation by Tenant of any of the covenants and conditions of this
Lease or otherwise. In addition, Tenant hereby expressly waives any and all
rights to bring any action whatsoever against any tenant taking possession after
Tenant has been dispossessed or evicted hereunder, or to make any such tenant or
party to any action brought by Tenant against Landlord.

Landlord and Tenant shall and each does hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease or its termination, the relationship of Landlord and
Tenant, Tenant's use or occupancy of the Premises or any claim of injury or
damage and any emergency statutory or any other statutory remedy. In the event
Landlord commences any summary proceeding for nonpayment of Rent or Additional
Rent, or commences any other action or proceeding against Tenant in connection
with this Lease, Tenant will interpose no counterclaim of whatever nature or
description in any such proceeding.

Nothing contained herein shall prevent the enforcement of any claim Landlord may
have against Tenant for anticipatory breach of the unexpired Term. In the event
of a breach or anticipatory breach by Tenant of any of the covenants or
provisions hereof, Landlord shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity as if reentry, summary proceedings
and other remedies were not provided for herein.

In the event of any default by Landlord, Tenant's exclusive remedy shall be an
action for damages, but prior to any such action Tenant will give Landlord
notice specifying such default with particularity, and Landlord shall have
thirty (30) days after receipt of such notice in which to cure any such default;
provided, however, that if such default cannot, by its nature, be cured within
such period, Landlord shall not be deemed in default if Landlord shall within
such period commence to cure such default and shall diligently prosecute the
same to completion. Unless and until Landlord fails so to cure any default after
notice, Tenant shall have no remedy or cause of action by reason thereof. All
obligations of Landlord hereunder will be construed as covenants, not
conditions; all such obligations will be binding upon Landlord only during the
period of its ownership of the Building and not thereafter; and no default or
alleged default by Landlord shall relieve or delay performance by Tenant of its
obligations to continue to pay Annual Base Rent and Additional Rent hereunder as
and when the same shall be due.

17. Bankruptcy.

For purposes of this Lease, the following shall be deemed "Events of
Bankruptcy": (i) if a receiver or custodian is appointed for any or all of
Tenant's property or assets, or if there is instituted a foreclosure action on
any of Tenant's property; or (ii) if Tenant files a voluntary petition under 11
U.S.C. Article 101, et seq., as amended (the "Bankruptcy Code"), or under the
insolvency laws of any jurisdiction (the "Insolvency Laws"); or (iii) if there
is filed an involuntary petition against Tenant as the subject debtor under the
Bankruptcy Code or Insolvency Laws, which is not dismissed within sixty (60)
days of filing; or (iv) if Tenant makes or consents to an assignment of its
assets, in whole or in part, for the benefit of creditors, or a common law
composition of creditors; or (v) if Tenant generally is not paying its debts as
its debts become due.

Upon the occurrence of an Event of Bankruptcy, Landlord, at its option and sole
discretion, may terminate this Lease by written notice to Tenant (subject,
however, to applicable provisions of the Bankruptcy Code or Insolvency Laws
during the pendency of any action thereunder). If this Lease is terminated under
this Section 17, Tenant shall immediately surrender and vacate the Premises,
waives all statutory or other notice to quit, and agrees that Landlord shall
have all rights and remedies against Tenant provided in Section 16 in case of an
Event of Default by Tenant.

If Tenant becomes the subject debtor in a case pending under the Bankruptcy Code
(the "Bankruptcy Case"), Landlord's right to terminate this Lease under this
Section 17 shall be subject to the applicable rights (if any) of the
debtor-in-possession or the debtor's trustee in bankruptcy (collectively, the
"Trustee") to assume or assign this Lease as then provided for in the Bankruptcy
Code, however, the Trustee must give to Landlord, and Landlord must receive,
proper written notice of the Trustee's assumption or rejection of this Lease,
within sixty (60) days (or such other applicable period as is provided pursuant
to the Bankruptcy Code, it being agreed that sixty (60) days is a reasonable
period of time for election of an assumption or rejection of this Lease) after
the commencement of the Bankruptcy Case; it being agreed that failure of the
Trustee to give notice of such assumption hereof within said period shall
conclusively and irrevocably constitute the Trustee's rejection of this Lease
and waiver of any right of the Trustee to assume or assign this Lease. The
Trustee shall not have the right to assume or assign this Lease unless said
Trustee (i) promptly and fully cures all defaults under this Lease, (ii)
promptly and fully compensates Landlord and any third party (including other
tenants) for all monetary damages incurred as a result of such default, and
(iii) provides to Landlord "adequate assurance of future performance." Landlord
and Tenant (which term may include the debtor or any permitted assignee of
debtor) hereby agree in advance that "adequate assurance of performance" as used
in this paragraph, shall mean that all of the following minimum criteria must be
met: (1) the source of Monthly Base Rent, Additional Rent, and other
consideration due under this Lease, and the financial condition and operating
performance of Tenant, and its guarantor, if any, shall be similar to the
financial condition and operating performance of Tenant as of the Commencement
Date; (2) Trustee or Tenant must pay to Landlord all Monthly Base Rent and
Additional Rent payable by Tenant hereunder in advance, (3) Trustee or Tenant
must agree (by writing delivered to Landlord) that the use of the Premises shall
be used only for the permitted use as stated in this Lease, and that any
assumption or assignment of this Lease is subject to all of the provisions
thereof and will not violate or affect the rights or agreements of any other
tenants or occupants in the Building or of Landlord (including any mortgage or
other financing agreement for the Building, (4) Trustee or Tenant must pay to
Landlord at the time the next Monthly Base Rent is due under this Lease, in
addition to such installment of Monthly Base Rent, an amount equal to the
installments of Monthly Base Rent and Additional Rent due under this Lease for
the next six (6) months of this Lease, said amount to be held by Landlord in
escrow until either Trustee or Tenant defaults in its payment of Monthly Base
Rent and Additional Rent or other obligations under this Lease (whereupon
Landlord shall have the right to draw on such escrowed funds) or until the
expiration of this Lease (whereupon the funds shall be returned to Trustee or
Tenant except to the extent the funds have been drawn and not replaced); and (5)
Trustee or Tenant must agree to pay to Landlord at any time Landlord is
authorized to and does draw on the escrow account the amount necessary to
restore such escrow account to the original level required by clause (4), above.
The criteria stated above are not intended to be exhaustive or all-inclusive and
Landlord may determine that the circumstances of Tenant or of this Lease require
other or further assurances of future performance. In the event Tenant is unable
to: (a) cure its defaults, (b) reimburse Landlord for its monetary damages, (c)
pay the Monthly Base Rent and Additional Rent due under this Lease on time, or
(d) meet that criteria and obligations imposed by (1) through (5), above, then
Tenant hereby agrees in advance that it has not met its burden to provide
adequate assurance of future performance, and this Lease may be terminated by
Landlord in accordance with Section 17.b., above.

18. Payment of Tenant's Obligations by Landlord and Unpaid Rent.

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant's sole cost and expense. If
Tenant shall fail to pay any sum of money, other than Rent, required to be paid
by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue beyond receipt by Tenant of
notice from Landlord of such failure and the expiration of any applicable grace
period set forth in this Lease, Landlord may, without waiving or releasing
Tenant from any of its obligations hereunder, make any such payment or perform
any such other required act on Tenant's part. All sums so paid by Landlord, and
all necessary incidental costs, together with interest thereon at three
percentage points (3%) over the Prime Rate then in effect, from the date of such
payment by Landlord, shall be payable by Tenant to Landlord as Additional Rent
hereunder, on demand, and Tenant covenants and agrees to pay any such sums.
Landlord shall have (in addition to any other right or remedy of Landlord
hereunder or at law) the same rights and remedies in the event of the nonpayment
thereof by Tenant as in the case of default by Tenant in the payment of
Additional Rent. In addition, any Rent, including, without limitation, Annual
Base Rent, Additional Rent, Tenant's Pass-Through Costs and/or Late Charges,
which is not paid timely will accrue interest per annum at three percentage
points (3%) over the Prime Rate from the date such payment is due until the date
paid in full (including all accrued interest).

19. Voluntary Surrender

.



The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the sole option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the sole option of Landlord, operate as an assignment to Landlord of any or all
such subleases or subtenancies; provided however, that if Landlord elects to
treat such termination as an assignment of any such sublease, Landlord shall
have no obligation or liability to the subtenant thereunder for any claim,
damage or injury which accrued prior to the date of surrender or mutual
cancellation hereunder.

20. Abandonment of Personal Property

.



Upon the expiration of the Term or earlier termination of this Lease, Tenant
shall forthwith remove Tenant's goods and effects and those of any other persons
claiming through or under Tenant, or subtenancies assigned to it, and quit and
deliver the Premises to the Landlord peaceably and quietly. Goods and effects
not removed by Tenant after termination of this Lease (or within forty-eight
(48) hours after a termination by reason of Tenant's default) shall be
considered abandoned. Landlord shall give Tenant written notice of right to
reclaim abandoned property pursuant to applicable local law and may thereafter
dispose of the same as Landlord deems expedient, including public or private
sale and/or storage in a public warehouse or elsewhere at the sole cost, and for
the account, of Tenant, and Tenant shall promptly upon demand reimburse Landlord
for any reasonable expenses incurred by Landlord in connection therewith,
including reasonable attorneys' fees.

21. Hold-Over

.



If Tenant shall not immediately surrender the Premises at the expiration of the
Term then Tenant shall, by virtue of the provisions of this Section 21, become a
tenant by the month. In such event Tenant shall be required to pay (unless
Landlord and Tenant are negotiating in good faith to extend the Term of the
Lease) one hundred fifty percent (150%) (which percentage shall be increased to
two hundred percent (200%) as of the sixty-first (61st) day of such holdover) of
the amount of the Monthly Base Rent then in effect and as subsequently escalated
in accordance with the provisions hereof (but in no event less than the
then-current fair market rental value for the Premises), together with all
Additional Rent in effect during the last month of the Term commencing said
monthly tenancy with the first day next after the end of the Term; and said
Tenant, as a month-to-month tenant, shall be subject to all of the conditions
and covenants of this Lease as though the same had originally been a monthly
tenancy, except as otherwise provided above with respect to the payment of Rent.
Each party hereto shall give to the other at least thirty (30) days written
notice to quit the Premises, except in the event of non-payment of Rent provided
for herein when due, or of the breach of any other covenant by the said Tenant,
in which event, Tenant shall not be entitled to any notice to quit, the usual
thirty (30) days notice to quit being expressly waived; provided, however, that
in the event that Tenant shall hold over after expiration of the Term, and if
Landlord shall desire to regain possession of said Premises promptly at the
expiration of the Term, then at any time prior to the acceptance of the Rent by
Landlord from Tenant, as a monthly tenant hereunder, Landlord, at its election
or option, may reenter and take possession of the Premises forthwith by any
legal action or process in the State of Maryland.

22. Options to extend term.

a.

Tenant shall have and is hereby granted the option to extend the Term hereof for
two (2) periods of five (5) years each (each, an "Extension Period"), commencing
on the date immediately following the Lease Expiration Date or the last day of
the first Extension Period, as applicable, provided that: (i) Tenant delivers
written notice (the "Extension Notice") to Landlord, not more than fifteen (15),
or less than twelve (12), months prior to the Lease Expiration Date or the last
day of the first Extension Period, as applicable, time being of the essence, of
Tenant's irrevocable election to exercise such extension option; (ii) no Event
of Default has occurred during the Term (including, if applicable, the first
Extension Period) and no event exists at the time of the exercise of such option
or arises subsequent thereto, which event by notice and/or the passage of time
would constitute an Event of Default if not cured within the applicable cure
period; and (iii) Tenant has not assigned its interest in the Lease or sublet
more than fifty percent (50%) of the Premises (other than to a Permitted
Transferee).



b.

All terms and conditions of the Lease, including without limitation all
provisions governing the payment of Additional Rent and annual increases in
Annual Base Rent, shall remain in full force and effect during the applicable
Extension Period, except that (i) Annual Base Rent (on a per rentable square
foot basis) payable during each Extension Period shall equal the Fair Market
Rental Rate (hereinafter defined) at the time of the commencement of the
applicable Extension Period; (ii) Landlord shall provide an improvement
allowance, rental abatement and other tenant concessions comparable to those
concessions then being offered in connection with lease renewals involving
comparable space in comparable buildings in downtown Baltimore for a comparable
term; and (iii) the "Base Year" for determining Tenant's Pass-Through Costs
shall be the calendar year in which occurs the first day of the applicable
Extension Period. As used in this Lease, the term "Fair Market Rental Rate"
shall mean the fair market rental rate that would be agreed upon between a
landlord and a tenant entering into a lease renewal for comparable space as to
location, configuration, size and use, in a comparable building as to quality,
reputation and age which is located in downtown Baltimore with a comparable
build-out and a comparable term assuming the following: (A) the landlord and
tenant are informed and well-advised and each is acting in what it considers its
own best interests; (B) the landlord shall provide an improvement allowance,
free rent period and other tenant concessions as set forth in subjection (ii),
above; and (C) the tenant will continue to pay Tenant's Pass-Through Costs using
a Base Year as described in subsection (iii), above.



c.

Landlord and Tenant shall negotiate in good faith to determine the Annual Base
Rent for the applicable Extension Period, for a period of thirty (30) days after
the date on which Landlord receives the Extension Notice. In the event Landlord
and Tenant are unable to agree upon the Annual Base Rent for the applicable
Extension Period within said thirty (30)-day period, the Fair Market Rental Rate
for the Premises shall be determined by a board of three (3) licensed real
estate brokers, one of whom shall be named by the Landlord, one of whom shall be
named by Tenant, and the two so appointed shall select a third (the "Third
Broker"). Each real estate broker so selected shall be licensed in the State of
Maryland as a real estate broker specializing in the field of office leasing in
downtown Baltimore, having no fewer than ten (10) years experience in such
field, and recognized as ethical and reputable within the field. Landlord and
Tenant agree to make their appointments promptly within ten (10) days after the
expiration of the thirty (30)-day period, or sooner if mutually agreed upon. The
two (2) brokers selected by Landlord and Tenant shall select the Third Broker
within ten (10) days after they both have been appointed, and all three (3)
brokers shall, within fifteen (15) days after the Third Broker is selected,
submit his or her determination of the Fair Market Rental Rate. The Third Broker
shall determine which determination of Fair Market Rental Rate made by
Landlord's broker or Tenant's broker is closest to the determination of Fair
Market Rental Rate made by the Third Broker (the "Closest Determination"). The
Fair Market Rental Rate hereunder shall be the mean of the Closest Determination
and the determination of Fair Market Rental Value made by the Third Broker.
Landlord and Tenant shall each pay the fee of the broker selected by it, and
they shall equally share the payment of the fee of the Third Broker.



d.

Should the Term of the Lease be extended hereunder, Tenant shall, if required by
Landlord, execute a mutually agreeable amendment modifying the Lease within ten
(10) business days after Landlord presents same to Tenant, which agreement shall
accurately set forth the Annual Base Rent for each year of the applicable
Extension Period and the other economic terms and provisions in effect during
the applicable Extension Period. Should Tenant fail to execute the amendment
(which amendment accurately sets forth the economic terms and provisions in
effect during the applicable Extension Period) within ten (10) business days
after presentation of same by Landlord, time being of the essence, Tenant's
right to extend the Term of the Lease shall, at Landlord's sole option,
terminate, and Landlord shall be permitted to lease such space to any other
person or entity upon whatever terms and conditions are acceptable to Landlord
in its sole discretion.



23. Parking.

After the Commencement Date, Tenant shall have the right to obtain, and pay for,
seventy-seven (77) unreserved parking spaces (the "Spaces") located in the
parking facility serving the Building (the "Parking Facility"). Tenant shall pay
the operator of the Parking Facility the then-prevailing monthly charge
established by Landlord or such operator for each of the Spaces. In the event
Tenant subsequently relinquishes in any manner use of such Spaces, Landlord
shall be under no obligation to obtain replacement Spaces. Subject to
availability, Tenant shall have the right to contract with the operator of the
Parking Facility for the use of additional parking spaces in the Parking
Facility.

Tenant agrees that it and its employees shall observe reasonable safety
precautions in the use of the Parking Facility, and shall at all times abide by
all rules and regulations promulgated by Landlord or the operator of the Parking
Facility governing the use of the Parking Facility. Tenant understands and
agrees that Landlord does not assume any responsibility for any damage or loss
to any automobiles parked in the Parking Facility, or to any personal property
located therein or thereon, or for any injury sustained by any person in or
about the Parking Facility.

24. Notices

.



Any and all notices or demands required or permitted herein shall be in writing
and served (a) personally, (b) by certified mail, return receipt requested, or
(c) by guaranteed overnight courier, at the addresses provided in Section 1.h.
above. If served personally, service shall be conclusively deemed made at the
time of such delivery. If served by certified mail or overnight courier, service
shall be conclusively deemed made upon receipt or at the time delivery is
refused. Either party may specify a different address according to the terms of
this Section 24 by providing written notice to the other party in accordance
with the terms of this Section 24.

25. Brokers

.



Landlord and Tenant recognize ACP Mid-Atlantic, LLC, as Landlord's broker, and
Trammell Crow Services, Inc. and Colliers Pinkard, as Tenant's brokers
(collectively, the "Brokers") as the sole brokers with respect to this Lease and
Landlord agrees to be responsible for the payment of any leasing commissions
owed to the aforesaid Brokers in accordance with the terms of separate
commission agreements entered into between Landlord and each of said Brokers.
Landlord and Tenant each represents and warrants to the other that, except for
the Brokers, no other broker has been employed in carrying on any negotiations
relating to this Lease and shall each indemnify and hold harmless the other from
any claim for brokerage or other commission arising from or out of any breach of
the foregoing representation and warranty.

26. Environmental Concerns.

Except as otherwise expressly set forth in the rules and regulations attached
hereto as Exhibit D, Tenant, its agents, employees, contractors or invitees
shall not (i) cause or permit any Hazardous Materials (hereinafter defined) to
be brought upon, stored, used or disposed on, in or about the Premises and/or
the Building, or (ii) knowingly permit the release, discharge, spill or emission
of any Hazardous Material in or from the Premises.

Tenant hereby agrees that it is and shall be fully responsible for all costs,
expenses, damages or liabilities (including, but not limited to those incurred
by Landlord and/or its mortgagee) which may occur from the use, storage,
disposal, release, spill, discharge or emissions of Hazardous Materials by
Tenant whether or not the same may be permitted by this Lease. Tenant shall
defend, indemnify and hold harmless Landlord, its mortgagee and its agents from
and against any claims, demands, administrative orders, judicial orders,
penalties, fines, liabilities, settlements, damages, costs or expenses
(including, without limitation, reasonable attorney and consultant fees, court
costs and litigation expenses) of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of or in any way related to the use,
storage, disposal, release, discharge, spill or emission of any Hazardous
Material, or the violation of any Environmental Laws (hereinafter defined), by
Tenant, its agents, employees, contractors or invitees. The provisions of this
Section 26 shall be in addition to any other obligations and liabilities Tenant
may have to Landlord at law or in equity and shall survive the transactions
contemplated herein or any termination of this Lease.

As used in this Lease, the term "Hazardous Materials" shall include, without
limitation:

those substances included within the definitions of "hazardous substances",
"hazardous materials," toxic substances," or "solid waste" in the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (42 U.S.C.
sec.9601 et seq.) ("CERCLA"), as amended by Superfund Amendments and
Reauthorization Act of 1986 ("SARA"), the Resource Conservation and Recovery Act
of 1976 ("RCRA"), and the Hazardous Materials Transportation Act, and in the
regulations promulgated pursuant to said laws, all as amended;

those substances listed in the United States Department of Transportation Table
(49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (of any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto); and

any material, waste or substance which is (A) petroleum, (B) asbestos, (C)
polychlorinated biphenyl, (D) designated as a "hazardous substance" pursuant to
Section 311 of the Clean Water Act, 33 U.S.C. sec.1251 et seq. (33 U.S.C.
sec.1321) or listed pursuant to Section of the Clean Water Act (33 U.S.C.
sec.1317); (E) flammables or explosives; or (F) radioactive materials.

All federal, state or local laws, statutes, regulations, rules, ordinances,
codes, standards, orders, licenses and permits of any governmental authority or
issued or promulgated thereunder shall be referred to as the "Environmental
Laws".

Landlord represents to Tenant that as of the Effective Date, except as may have
been previously disclosed to Tenant in writing, to the best of Landlord's
knowledge (without investigation or inquiry), the Building is free from
Hazardous Materials in violation of any Environmental Laws. In the event that
there exists in the Building after the Commencement Date any Hazardous Materials
in violation of any Environmental Laws, except for Hazardous Materials
introduced by Tenant, its agents, contractors, employees, assignees or
subtenants, and, if an order (after all final appeals have been exhausted) of
any court or governmental entity requires that such violation be cured, then
Landlord shall promptly cure such violation, or cause such violation to be
cured.

27. Landlord's Lien.

Intentionally Omitted.

28. Rules and Regulations.

Tenant shall at all times comply with the rules and regulations set forth in
Exhibit D attached hereto and with any reasonable additions thereto and
modifications thereof adopted from time to time by Landlord; Tenant shall be
given five (5) days written notice of any such additions and modifications. Each
such rule or regulation shall be deemed to be a covenant of this Lease to be
performed and observed by Tenant. Landlord shall not discriminate against Tenant
in its enforcement of the rules and regulations..

29. Quiet Enjoyment.

Landlord covenants that, so long as no Event of Default exists, Tenant shall at
all times during the Term peaceably and quietly have, hold and enjoy the
Premises without disturbance from Landlord, subject to the terms of this Lease
and to the rights of the parties presently or hereinafter secured by any deed of
trust or mortgage against the Building.

30. USA Patriot act and anti-terrorism laws.

Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the Term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the "Anti-Terrorism
Laws"), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the "Executive Order") and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the "USA Patriot Act").

Tenant covenants with Landlord that neither Tenant nor any of its respective
constituent owners or affiliates is or shall be during the Term hereof a
"Prohibited Person," which is defined as follows: (i) a person or entity that is
listed in the Annex to, or is otherwise subject to, the provisions of the
Executive Order; (ii) a person or entity owned or controlled by, or acting for
or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person or
entity with whom Landlord is prohibited from dealing with or otherwise engaging
in any transaction by any Anti-Terrorism Law, including without limitation the
Executive Order and the USA Patriot Act; (iv) a person or entity who commits,
threatens or conspires to commit or support "terrorism" as defined in Section
3(d) of the Executive Order; (v) a person or entity that is named as a
"specially designated national and blocked person" on the then-most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf,
or at any replacement website or other replacement official publication of such
list; and (vi) a person or entity who is affiliated with a person or entity
listed in items (i) through (v), above.

At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) business days after receipt of a written request
therefor, a written certification or such other evidence reasonably acceptable
to Landlord evidencing and confirming Tenant's compliance with this Section 30.

31. RIGHT OF FIRST OFFER.

a.

From and after the Effective Date, and subject to (i) any expansion rights,
renewal rights, rights of first offer or refusal or other rights possessed by
any tenant in the Building with respect to the Right of First Offer Space
(hereinafter defined) or any portion thereof existing as of the Effective Date,
and (ii) any renewal rights granted by Landlord after the Effective Date to any
tenant of all or any portion of the Right of First Offer Space, Tenant shall be
granted the following rights with respect to the Right of First Offer Space. As
used herein, the term "Right of First Offer Space" shall mean any space on the
fourteenth (14th), eighteenth (18th), nineteenth (19th) or twentieth (20th)
floors of the Building which becomes available for lease by third parties,
subject to the terms of this Section 31. Notwithstanding any provision of the
Lease to the contrary, Tenant shall have no rights with respect to the Right of
First Offer Space or any other rights of first offer or refusal, or first right
to negotiate, or any other expansion rights whatsoever, except as expressly
provided in this Section 31.





b.

In the event that any Right of First Offer Space becomes or is reasonably
anticipated by Landlord to become vacant and available to lease by Tenant after
the Effective Date, then, except as provided below, Landlord shall notify Tenant
in writing (the "ROFO Notice"), and Landlord shall set forth in the ROFO Notice:
(i) a description of the portion of the Right of First Offer Space that is
reasonably anticipated by Landlord to become available for lease by Tenant (the
"Available Space"), (ii) the base rent, tenant concessions and other terms and
conditions pursuant to which Landlord would agree to lease the Available Space
to Tenant (which base rent and tenant concessions shall be comparable to the
base rent and tenant concessions then being offered by landlords to tenants
leasing comparable space in comparable buildings in downtown Baltimore), and
(iii) the date on which Landlord anticipates that the Available Space would
become available for lease by Tenant (the "ROFO Availability Date"). Provided
that (A) no Event of Default then exists under the Lease (or, if Landlord
delivers the ROFO Availability Notice prior to the Commencement Date, no default
by Tenant, as sublessee, then exists under the DB Sublease); (B) Tenant has not
assigned the Lease (or, if Landlord delivers the ROFO Availability Notice prior
to the Commencement Date, Tenant has not assigned its interest, as sublessee,
under the DB Sublease), or sublet twenty-five percent (25%) or more of the
Premises (other than to a Permitted Transferee) (or, if Landlord delivers the
ROFO Availability Notice prior to the Commencement Date, Tenant has not
sub-sublet twenty-five percent (25%) or more of the premises demised to Tenant,
as sublessee, under the DB Sublease (other than to a Permitted Transferee));
(C) not less than thirty-six (36) months remain in the Term as of the ROFO
Availability Date; and (D) Tenant notifies Landlord, in writing, within ten (10)
business days after Tenant receives the ROFO Notice, time being of the essence,
of Tenant's irrevocable election to lease all (but not less than all) of the
Available Space described in the ROFO Notice on the terms and conditions set
forth in the ROFO Notice (the "ROFO Tenant Election Notice"), Tenant shall have
the right to lease all, but not less than all, of the Available Space described
in the ROFO Notice on the terms and conditions set forth in the ROFO Notice.





c.

In the event that Tenant timely delivers a ROFO Tenant Election Notice to
Landlord, Landlord shall prepare an amendment modifying the Lease to incorporate
the Available Space (the "ROFO Amendment"), which amendment shall set forth,
among other things: (i) the amount of Annual Base Rent for the Available Space
(based on the per rentable square foot rental rate set forth in the ROFO
Notice); and (ii) the adjustments to Tenant's obligation to pay Additional Rent
caused by the addition of the Available Space. The term of the demise of the
Available Space (the "Right of First Offer Space Term") shall commence on the
date on which Landlord delivers such Available Space to Tenant (the "ROFO Space
Commencement Date"), at which time all of Tenant's obligations with respect to
the Available Space shall commence; provided, however, that Tenant's obligation
to pay Annual Base Rent with respect to the Available Space shall commence on
the date which is the earlier to occur of (1) the date which is ninety (90) days
after the ROFO Space Commencement Date, or (2) the date on which Tenant
commences business operations in the Available Space. The Right of First Offer
Space Term shall be coterminous with the Term of the Lease. Notwithstanding
anything to the contrary contained in this Lease, Landlord and Tenant hereby
acknowledge and agree that: (A) the Improvement Allowance shall only be utilized
by Tenant with respect to Tenant Improvements made by or on behalf of Tenant in
the Premises pursuant to the terms of the Work Agreement; and (B) the terms of
Section 4.a(iii) and Section 4.b(v), above, shall not apply with respect to the
leasing by Tenant of any Available Space.





d.

In the event that Landlord and Tenant enter in a ROFO Amendment, and Landlord is
unable to deliver to Tenant possession of the Available Space demised thereunder
on the ROFO Availability Date for any reason whatsoever, including without
limitation the failure of an existing tenant to vacate such space, Landlord
shall not be liable or responsible for any claims, damages or liabilities in
connection therewith or by reason thereof, provided that (i) Landlord shall use
reasonable efforts to obtain possession of such space and deliver same to Tenant
as soon as reasonably practicable thereafter; and (ii) rent with respect to the
Available Space shall abate until Landlord delivers the Available Space to
Tenant.





e.

In the event Tenant fails timely to deliver a ROFO Tenant Election Notice to
Landlord or, having done so, Tenant fails to execute the ROFO Amendment tendered
by Landlord within ten (10) business days after Landlord tenders such amendment
to Tenant: (i) Landlord may lease the Available Space (or any portion thereof)
described in the ROFO Notice to any person or entity of Landlord's choice, on
whatever terms and conditions are selected by Landlord in its sole discretion;
and (ii) this Section 31 shall terminate automatically, and Tenant shall have no
further right to lease any Right of First Offer Space.



32. EXTERIOR SIGNAGE.

a.

During the Term, Tenant shall have the right to continue to display the Existing
Exterior Signage (hereinafter defined) on the exterior of the Building, subject
to the terms and conditions set forth in this Section 32. As used herein, the
term "Existing Exterior Signage" shall collectively mean (i) that certain
exterior building sign bearing Tenant's name located on the top level of the
exterior of the Building, and (ii) that certain exterior building sign bearing
Tenant's name located adjacent to the main entrance to the Building, which
signage (and the installation and location thereof) has been previously approved
in writing by Landlord prior to the Commencement Date in connection with the DB
Sublease. The Existing Exterior Signage shall remain in the location approved in
writing by Landlord.





b.

From and after the Commencement Date, and provided that Deutsche Bank has
removed all signage bearing Deutsche Bank's name and/or logo from the top level
of the exterior of the Building ("DB Exterior Signage") and Tenant is then
leasing and in occupancy (i.e. Tenant has not sublet or vacated such space) of
at least seventy thousand (70,000) rentable square feet of office space in the
Building pursuant to the Lease, Tenant shall have the right to install, at
Tenant's sole cost and expense, an additional sign bearing Tenant's name (the
"Additional Exterior Sign") on the top level of the exterior of the Building, in
the location shown on the attached Exhibit E. All attributes of the Additional
Exterior Sign, including without limitation size, materials and color, shall be
subject to Landlord's prior approval, which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord. Prior to installing the Additional
Exterior Sign, Tenant shall submit to Landlord for its approval a drawing of the
Additional Exterior Sign, which drawing shall specify the dimensions, materials,
color and other attributes of the Additional Exterior Sign which Tenant desires
to install. Tenant's right to install the Additional Exterior Sign shall be
subject to Tenant's receipt of all necessary permits and governmental approvals
for such installation; provided that the failure to obtain such permits or
approvals shall not affect the Lease (or Tenant's obligations hereunder) in any
way. Tenant shall be responsible for repairing and maintaining the Existing
Exterior Signage and the Additional Exterior Sign in a first-class condition
throughout the Term and shall pay for the cost of all electricity consumed by
the Existing Exterior Signage and the Additional Exterior Sign. The Additional
Exterior Sign shall be installed by a licensed contractor reasonably acceptable
to Landlord using a mounting procedure approved by Landlord in its sole
discretion. Tenant shall cause its insurance carrier to include the Existing
Exterior Signage and the Additional Exterior Sign in the coverage required to be
obtained by Tenant pursuant to Section 12, above. The right to install and
maintain the Existing Exterior Signage and the Additional Exterior Sign shall be
personal to Stifel, Nicolaus & Company, Incorporated and shall not be applicable
to any sublessee of Tenant, or any assignee of Tenant (except any assignee which
is also a Permitted Transferee). Tenant agrees to indemnify Landlord and hold it
harmless from and against all claims, damage or liability (including attorneys'
fees) sustained or suffered by Landlord arising out of or related to the
installation, maintenance, repair or removal of the Existing Exterior Signage
and the Additional Exterior Sign. Tenant shall remove the Existing Exterior
Signage and the Additional Exterior Sign at the end of the Term (or earlier if
such removal is required prior to the expiration of the Term pursuant to the
terms of this Lease) and shall restore the portions of the Building affected by
such removal to their condition immediately prior to the installation of such
signage, ordinary wear and tear excepted. If Tenant fails to remove the Existing
Exterior Signage and/or the Additional Exterior Sign at the expiration of the
Term (or earlier if such removal is required prior to the expiration of the Term
pursuant to the terms of this Lease) or fails to restore the portions of the
Building affected by such removal, Landlord may, but shall not be obligated to
remove the Existing Exterior Signage and/or the Additional Exterior Sign, as
applicable, and/or restore the portion of the Building affected thereby, and
Tenant shall reimburse Landlord for all reasonable costs and expenses incurred
by Landlord with respect to such removal and/or restoration immediately upon
demand therefor. Notwithstanding anything to the contrary contained herein,
Tenant hereby expressly acknowledges and agrees that if at any time during the
Term Tenant is not then leasing and in occupancy (i.e. Tenant has not sublet or
vacated such space) of at least fifty thousand (50,000) rentable square feet of
office space in the Building pursuant to the Lease, then, at Landlord's option,
Tenant shall remove the Existing Exterior Signage and the Additional Signage and
shall restore the portions of the Building affected by such removal to their
condition immediately prior to the installation of such signage, ordinary wear
and tear excepted (which removal and restoration shall be undertaken by Tenant
in accordance with the terms and conditions of this Section 32.b within thirty
(30) days after receipt of notice from Landlord).





c.

Subject to the terms of this Section 32.c, Landlord and Tenant hereby expressly
acknowledge and agree that, from and after the Commencement Date, so long as
Tenant then leases and occupies (i.e. Tenant has not sublet or vacated such
space) at least seventy-five thousand (75,000) rentable square feet of space in
the Building, and provided that (i) Deutsche Bank has removed all DB Exterior
Signage and (ii) no other tenant in the Building leases more space in the
Building than Tenant, Landlord shall not permit any tenant of the Building
(other than Tenant) to install exterior signage on the top level of the exterior
of the Building. Notwithstanding anything in the Lease to the contrary, at any
time during the Term, Landlord shall have the right to permit a Larger Tenant
(hereinafter defined) to install an exterior sign on the east or west side of
the top level of the exterior of the Building (the "Larger Tenant Exterior
Sign"); provided that before permitting such Larger Tenant to install its
exterior sign on the east or west side of the top level of the Building,
Landlord shall permit Tenant to select the side (i.e. the east or west side) of
the top level of the exterior of the Building on which the Larger Tenant shall
install the Larger Tenant Exterior Sign, which selection shall be made by Tenant
within ten (10) business days after notice from Landlord, time being of the
essence. If Tenant fails to timely select a side of the building for the
location of the Larger Tenant Exterior Sign, the Larger Tenant shall select the
side (i.e. the east or west side) of the top of the exterior of the Building on
which to install the Larger Tenant Exterior Sign without regard to Tenant's
rights hereunder. In the event Landlord permits a Larger Tenant to install a
Larger Tenant Exterior Sign, Tenant shall promptly remove Tenant's exterior sign
located on the side of the Building on which the Larger Tenant Exterior Sign
shall be located, and restore the portions of the Building affected by such
removal in accordance with the terms of Section 32.b, above. As used herein, the
term "Larger Tenant" shall mean a tenant of the Building which leases, at a
minimum, rentable square footage in the Building equal to the greater of (1)
ninety thousand (90,000) rentable square feet; or (2) the then-current number of
rentable square feet in the Building which is leased and occupied (i.e. Tenant
has not sublet or vacated such space) by Tenant. Tenant hereby acknowledges and
agrees that, subject to the terms of this Section 32, Tenant shall only have the
right during the Term of this Lease to have a maximum of two (2) exterior signs
on the top level of the exterior of the Building.



33. ROOFTOP COMMUNICATIONS EQUIPMENT.

a.

During the Term, Tenant shall have the right to continue to operate, repair and
maintain, at no additional cost to Tenant, the Existing Communications Equipment
(hereinafter defined), subject to the terms of this Section 33. As used herein,
the term "Existing Communications Equipment" shall mean Tenant's
telecommunications antennae, satellite dishes and associated equipment located
on the roof of the Building (the "Roof"), if any, which equipment (and the
installation and location thereof) has been previously approved in writing by
Landlord in connection with the DB Sublease.



b.

From and after the Commencement Date, Tenant shall have the non-exclusive right
to use a portion of the Roof mutually selected by Landlord and Tenant, the area
of which shall not exceed sixty-four (64) square feet, for the installation of
additional telecommunications antennae and/or satellite dishes (and equipment
associated therewith) (collectively, the "Additional Communications Equipment"),
provided that (i) the Additional Communications Equipment sought to be installed
by Tenant is permitted under, and conforms to the requirements of, the laws,
rules and regulations of the City of Baltimore, the State of Maryland, any other
governmental or quasi-governmental authorities having appropriate jurisdiction
over the Building, and any restrictive covenants or other documents governing
the use of the Building; (ii) Tenant obtains and maintains all permits,
licenses, variances, authorizations and approvals that may be required in order
to install such Additional Communications Equipment; (iii) Tenant shall obtain
insurance coverages required by Landlord relating to the installation and
operation of such Additional Communications Equipment; (iv) Tenant shall install
any screen or other covering for the Additional Communications Equipment that
Landlord may reasonably require in order to camouflage or conceal the Additional
Communications Equipment; (v) Landlord shall have approved in its sole
discretion the exact number, dimensions and specifications for the Additional
Communications Equipment, and the proposed method of attaching the Additional
Communications Equipment to the Roof; and (vi) Landlord's engineer determines
that the portion of the Roof on which Tenant desires to install the Additional
Communications Equipment is capable of bearing the weight of the Additional
Communications Equipment.



c.

Prior to or contemporaneous with requesting Landlord's approval of the
installation of the Additional Communications Equipment, Tenant shall provide to
Landlord: (i) plans and specifications for the Additional Communications
Equipment; (ii) copies of all required governmental and quasi-governmental
permits, licensees, special zoning variances, and authorizations for the
installation and operation of the Additional Communications Equipment, all of
which Tenant shall obtain at its own cost and expense; and (iii) a policy or
certificate of insurance evidencing such insurance coverage as may be required
by Landlord for the installation, operation and maintenance of the Additional
Communications Equipment and sufficient to cover, inter alia, the indemnities
from Tenant to Landlord provided in the Lease relating to the installation,
maintenance, operation and removal of the Additional Communications Equipment.
Landlord may withhold its approval of the installation of the Additional
Communications Equipment if the installation, operation or removal of the
Additional Communications Equipment may (A) damage the structural integrity of
the Building or void any warranty or guaranty applicable to the Roof or the
Building; or (B) cause the violation of any zoning ordinance or other
governmental or quasi-governmental law, rule or regulation applicable to the
Building. Landlord may require as a precondition to its approval of the
installation of the Additional Communications Equipment that Tenant (or, at
Landlord's option, Landlord), at Tenant's sole cost and expense, install
additional structural support (in a manner determined by Landlord's engineer in
its sole discretion) to the portion of the Roof on which Tenant desires to
install the Additional Communications Equipment. Tenant shall not be entitled to
rely on any such approval as being a representation by Landlord that such
installation and operation is permitted by or in accordance with any zoning
ordinance or other governmental or quasi-governmental law, rule or regulation
applicable to the Building.



d.

Commencing on the date on which Tenant begins to install the Additional
Communications Equipment, and thereafter on the first day of each and every
month during the balance of the Term, Tenant shall pay Landlord, concurrently
with Tenant's payment to Landlord of Monthly Base Rent, as Additional Rent, a
market fee (the "Communications Equipment Fee"), as reasonably determined by
Landlord, for the right to install, maintain and operate the Additional
Communications Equipment on the Roof (it being expressly understood that no fee
shall be payable with respect to the Existing Communications Equipment). Tenant
hereby acknowledges and agrees that the Communications Equipment Fee shall be
subject to reasonable annual increases, as determined by Landlord in its
reasonable discretion.



e.

Landlord shall be provided with access to the Roof, including the portion of the
Roof on which the Existing Communications Equipment and the Additional
Communications Equipment are located, in order to inspect such equipment and
Roof to determine, inter alia, if the Existing Communications Equipment and/or
the Additional Communications Equipment is causing damage to the Roof or any
other part of the Building and/or to repair the Roof or remove or relocate any
such equipment. Landlord, at its sole option and discretion, may require Tenant,
at any time prior to the expiration of the Lease, to terminate the operation of
the Existing Communications Equipment and/or the Additional Communications
Equipment, as applicable, if it is causing physical damage to the structural
integrity of the Building or voids any warranty or guaranty applicable to the
Roof or the Building, or is interfering with any satellite dish, antennae or
other telecommunications device being operated on the Roof or elsewhere in the
Building by any tenant in the Building or other licensee authorized by Landlord,
or causing the violation of any condition or provision of the Lease or any
governmental or quasi-governmental law, rule or regulation (now or hereafter in
effect) applicable to the Building. Notwithstanding the foregoing, if Tenant can
correct the damage or prevent said interference caused by the Existing
Communications Equipment and/or the Additional Communications Equipment, as
applicable, to Landlord's satisfaction within thirty (30) days, Tenant may
restore its operation so long as Tenant promptly commences to cure such damage
and diligently pursues such cure to completion. Landlord and Tenant hereby
acknowledge and agree that Tenant may be able to cure such damage or
interference by moving the Existing Communications Equipment and/or Additional
Communications Equipment, as applicable, to another portion of the roof mutually
agreeable to Landlord and Tenant. If the Existing Communications Equipment
and/or the Additional Communications Equipment, as applicable is not completely
corrected and restored to operation within thirty (30) days, Landlord, at its
sole option, may require that the Antenna be removed at Tenant's expense.



f.

Tenant acknowledges that the rights contained in this Section 33 are
non-exclusive, and that Landlord may grant such rights to any other tenant in
the Building or any other licensee of Landlord's choice (whether or not such
licensee is a tenant of the Building). Tenant expressly acknowledges that it may
not (i) license or otherwise permit third parties to install on the Roof of the
Building or anywhere else in the Premises, any telecommunications equipment;
(ii) permit any third party to use any portion of the Roof for any purpose
whatsoever; or (iii) utilize the Existing Communications Equipment or the
Additional Communications Equipment as a direct means of generating revenue. The
breach of this provision shall constitute an Event of Default under this Lease.



g.

At the expiration or earlier termination of the Lease, Tenant, at Tenant's sole
cost, shall remove the Existing Communications Equipment and the Additional
Communications Equipment (and all cabling and other equipment relating thereto)
from the Building, and Tenant shall restore the area where the Existing
Communications Equipment and the Additional Communications Equipment was located
to its condition existing prior to such installation in a manner and with
materials reasonably determined by Landlord. In the event Tenant fails to
promptly do so, Tenant hereby authorizes Landlord to remove the Existing
Communications Equipment and the Additional Communications Equipment (and all
cabling and other equipment relating thereto) and restore the area of the roof
and the other portions of the Building affected thereby, and charge Tenant for
all reasonable costs and expenses incurred in connection therewith. Tenant's
obligation to perform and observe this covenant shall survive the expiration or
earlier termination of the Term of the Lease.



h.

Tenant covenants and agrees that the installation, operation and removal of the
Existing Communications Equipment and the Additional Communications Equipment
shall be at its sole cost and risk. Except in the event of Landlord's negligence
or willful misconduct, Tenant covenants and agrees absolutely and
unconditionally to indemnify, defend and hold Landlord harmless from and against
all claims, actions, damages, liability, judgments, settlements, costs and
expenses (including attorneys' fees and expenses) suffered or sustained by
Landlord arising out of the installation, operation, maintenance or removal of
the Existing Communications Equipment and the Additional Communications
Equipment, including without limitation any loss or injury resulting from
transmissions from the Existing Communications Equipment and the Additional
Communications Equipment.



i.

The rights contained in this Section 33 are personal to Stifel, Nicolaus &
Company, Incorporated and may not be exercised by any assignee, subtenant or
licensee of Tenant (other than a Permitted Transferee).



j.

Tenant shall be entitled to connect the Additional Communications Equipment to
the Building's electric power source; provided, however, that: (i) the method of
connecting any component of the Additional Communications Equipment to the
Building's electric power source and the specific location in the Building at
which such connection shall be effected, shall be subject to Landlord's prior
approval; and (ii) such connection shall be undertaken by licensed contractor(s)
approved by Landlord. The cost of connecting the Additional Communications
Equipment to the Building's electric power source and the cost of all
electricity consumed by the Additional Communications Equipment shall be borne
solely by Tenant. Tenant hereby agrees to indemnify and hold Landlord and its
agents, officers, directors and employees harmless from and against any cost,
damage, claim, liability or expense (including attorneys' fees) incurred by or
claimed against Landlord and its agents, officers, directors and employees,
directly or indirectly, as a result of or in any way relating to the connection
of any component of the Additional Communications Equipment to, or the removal
of any component of the Additional Communications Equipment from, the Building's
electric power source.



34. SUPPLEMENTAL HVAC SYSTEM.

a.

Landlord and Tenant acknowledge and agree that as of the Effective Date, there
are supplemental HVAC units in the Premises (the "Supplemental HVAC Units")
which are available for Tenant's use, and which are sometimes referred to herein
as "Liebert Units". Throughout the Term, Tenant shall be solely responsible for
repairing, maintaining and replacing all of the Supplemental HVAC Units.





b.

Tenant shall enter into and maintain in force throughout the Term, at Tenant's
sole cost and expense, a contract with Landlord's HVAC service contractor to
provide for the repair, replacement and maintenance of all Supplemental HVAC
Units in the Premises, and Tenant shall submit such contract to Landlord upon
Landlord's request to evidence that Tenant is complying with the requirements of
this Section 34. If Landlord believes such contractor is not properly repairing,
replacing or maintaining any or all of such supplemental units, Landlord may
require that Tenant change contractors.





c.

Landlord and Tenant hereby expressly acknowledges and agrees that for so long as
Deutsche Bank is a tenant or occupant of the Building: (i) Deutsche Bank shall
be responsible for the operation, repair and maintenance of the Supplemental
Common Equipment (hereinafter defined), unless Landlord notifies Tenant that
Landlord is assuming responsibility for the operation, repair and maintenance of
such system, in which event the terms of Section 34.e, below, shall apply; and
(ii) Tenant shall contract with Deutsche Bank for the use of the Supplemental
Common Equipment. As used herein, the term "Supplemental Common Equipment" shall
mean the supplemental HVAC units which are not located in the Premises, which
shall include, but not be limited to, the cooling tower(s) that generally
serve(s) the supplemental HVAC units presently located in the Building and the
UPS and switch gear modules currently located in the garage of the Building. The
Supplemental HVAC Units and the Supplemental Common Equipment are together
called the "Supplemental HVAC System".





d.

Notwithstanding anything to the contrary contained in this Section 34, Tenant
hereby expressly acknowledges and agrees that if, at any point during the Term,
Deutsche Bank is not a tenant or occupant of the Building that Tenant shall be
solely responsible, at Tenant's sole cost and expense, for the operation, repair
and maintenance of the Supplemental Common Equipment. If Tenant is solely
responsible for the operation, repair and maintenance of the Supplemental Common
Equipment pursuant to the terms of this Section 34.d, throughout the Term,
Tenant shall (i) cause the Supplemental Common Equipment to comply with all
applicable laws, statutes and ordinances, including the Environmental Laws;
(ii) cause engineers, including environmental engineers, acceptable to Landlord
to inspect the Supplemental Common Equipment at least once a year to insure that
such system is functioning properly and that no Hazardous Materials are
emanating therefrom; (iii) maintain the Supplemental Common Equipment in good
order and repair; (iv) maintain insurance coverages with respect thereto as are
required by Landlord from time to time; and (v) maintain all permits and
governmental approvals necessary for the operation of the Supplemental Common
Equipment. Tenant shall immediately report to Landlord if Tenant determines that
the Supplemental Common Equipment is not functioning properly, is leaking or is
in violation of any applicable laws, including the Environmental Laws. Tenant
shall immediately repair all equipment malfunctions or violations of law arising
out of the operation of the Supplemental Common Equipment. At Landlord's
request, Tenant shall enter into annual service contracts with reputable
engineering firms approved by Landlord in Landlord's reasonable discretion,
including environmental engineering firms, for the inspection, maintenance and
repair of the Supplemental Common Equipment, and Tenant shall provide such
service contracts to Landlord on demand. Should Tenant fail to properly maintain
or repair such equipment or, upon Landlord's request, to enter into the service
contracts described above, Landlord may, but shall not be obligated to,
undertake such maintenance or repairs or enter into such service contracts, and
all such costs shall constitute Additional Rent hereunder.



e.

Notwithstanding anything to the contrary contained in this Section 34, if (i)
Tenant shall be solely responsible, at Tenant's sole cost and expense, for the
operation, repair and maintenance of the Supplemental Common Equipment pursuant
to the terms of Section 34.d, above, and (ii) a third-party tenant or occupant
of the Building leases or occupies space in the Building which is connected to
the Supplemental HVAC System, then Landlord shall, by the delivery of written
notice to Tenant, assume the responsibility for the operation, repair and
maintenance of the Supplemental Common Equipment in accordance with the terms of
this Section 34.e. If Landlord assumes the responsibility for the operation,
repair and maintenance of the Supplemental Common Equipment pursuant to the
terms of this Section 34.e, Tenant shall pay Landlord Tenant's Supplemental
Share (hereinafter defined) of all actual costs (without markup for overhead or
profit) incurred by Landlord in connection with the ordinary maintenance and
emergency and non-emergency repairs and replacements of the Supplemental Common
Equipment (whether for parts, labor, warranty coverage or otherwise) (the
"Supplemental Common Costs") in accordance with the terms and conditions set
forth below. As used herein, the term "Tenant's Supplemental Share" means a
fraction, the numerator of which shall be the tonnage rating of the Supplemental
HVAC Units and the denominator of which shall be the tonnage rating of all
operating supplemental HVAC units in the Building from time to time. For each
calendar year (or partial calendar year) during the Term in which Landlord is
responsible for the operation, repair and maintenance of the Supplemental Common
Equipment, Landlord shall estimate Tenant's Supplemental Share of Supplemental
Common Costs and Tenant shall pay Landlord one-twelfth (1/12) of such amount on
each monthly rent payment date under this Lease. Within ninety (90) days after
the expiration of each calendar year (or partial calendar year during the Term
(or as soon as reasonably practicable thereafter) in which Landlord is
responsible for the operation, repair and maintenance of the Supplemental Common
Equipment, Landlord shall furnish to Tenant a statement showing the actual
Supplemental Common Costs for such calendar year. In the case of an
underpayment, Tenant shall, within thirty (30) days after the receipt of such
statement, pay to Landlord an amount equal to such underpayment and, in the case
of an overpayment, Landlord shall credit the next monthly payment by Tenant with
an amount equal to such overpayment, or, if this Lease shall have expired,
Landlord shall apply such excess against any sums due from Tenant to Landlord
and shall refund any remainder to Tenant within thirty (30) days after the
expiration of the Term, or as soon thereafter as possible. In addition, Landlord
will be entitled to an administrative charge equal to five percent (5%) of all
costs payable by Tenant under this Section 34.e, which administrative charge
shall be payable monthly by Tenant. Landlord's and Tenant's obligations under
this Section 34.e shall expressly survive the expiration or earlier termination
of the Term of the Lease. All sums payable by Tenant to Landlord under this
Section 34.e shall constitute Additional Rent.



f.

Except to the extent arising from the negligence or willful misconduct of
Landlord, its employees, agents, or contractors, in maintaining those portions
of the Supplemental HVAC System which Landlord is required to maintain (provided
Landlord is obligated to perform such maintenance pursuant to the terms of this
Lease), Landlord shall have no liability arising from any failure of the
Supplemental HVAC System or any component thereof to operate properly or at all
at any time including, without limitation, no liability if any such failure
results in the Premises not being reasonably comfortable or useable at all, any
of Tenant's equipment not functioning or not functioning fully or properly,
Tenant missing or being delayed in meeting any business or other deadlines, or
Tenant incurring any other costs or damages.





g.

Tenant shall cooperate with Landlord and shall abide by the rules and
regulations which Landlord may reasonably prescribe for the proper functioning
and protection of the Supplemental HVAC System.



35. Miscellaneous Provisions.



Time is of the essence with respect to all of Tenant's obligations under this
Lease.

The waiver by Landlord or Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
of any prior or subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any prior breach by Tenant of any
term, covenant or condition of this Lease, other than the failure of Tenant to
pay the particular rental so accepted, regardless of Landlord's knowledge of
such prior breach at the time of acceptance of such rent.

In the event of any action or proceeding brought by either party against the
other under this Lease, the prevailing party shall be entitled to recover from
the other party the fees of its attorneys in such action or proceeding in such
amount as the court may judge to be reasonable for such attorneys' fees.

Except as expressly otherwise provided in this Lease, all of the provisions of
this Lease shall bind and inure to the benefit of the parties hereto and to
their heirs, successors, representatives, executors, administrators, transferees
and assigns. The term "Landlord," as used herein, shall mean only the owner of
the Building and the Land or of a lease of the Building and the Land, at the
time in question, so that in the event of any transfer or transfers of title to
the Building and the Land, or of Landlord's interest in a lease of the Building
and the Land, the transferor shall be and hereby is relieved and freed of all
obligations of Landlord under this Lease accruing before such transfer, and it
shall be deemed, without further agreement, that such transferee has assumed and
agreed to perform and observe all obligations of Landlord herein during the
period it is the holder of Landlord's interest under this Lease.

At Landlord's request, Tenant will execute a memorandum of this Lease in
recordable form setting forth such provisions hereof as Landlord deems
desirable. Further, at Landlord's request, Tenant shall acknowledge before a
notary public its execution of this Lease, so that this Lease shall be in form
for recording. The cost of recording this Lease or memorandum thereof shall be
borne by Landlord.

Notwithstanding any provision to the contrary herein, Tenant shall look solely
to the estate and property of Landlord in and to the Land and the Building in
the event of any claim against Landlord arising out of or in connection with
this Lease, the relationship of Landlord and Tenant, or Tenant's use of the
Premises, and Tenant agrees that the liability of Landlord arising out of or in
connection with this Lease, the relationship of Landlord and Tenant, or Tenant's
use of the Premises, shall be limited to such estate and property of Landlord in
and to the Land and the Building. No properties or assets of Landlord other than
the estate and property of Landlord in and to the Building and no property owned
by any partner of Landlord shall be subject to levy, execution or other
enforcement procedures for the satisfaction of any judgment (or other judicial
process) or for the satisfaction of any other remedy of Tenant arising out of or
in connection with this Lease, the relationship of Landlord and Tenant or
Tenant's use of the Premises.

Landlord and Landlord's agents have made no representations or promises with
respect to the Building, the Land or the Premises except as herein expressly set
forth.

Landlord and Tenant shall be excused from performing an obligation or
undertaking provided for in this Lease so long as such performance is prevented
or delayed, retarded or hindered by an Act of God, force majeure, fire,
earthquake, flood, explosion, action of the elements, war, invasion,
insurrection, riot, mob violence, sabotage, inability to procure or a general
shortage of labor, equipment, facilities, materials or supplies in the open
market, failure of transportation, strike, lockout, action of labor unions, a
taking by eminent domain, requisition, laws, orders of government, or of civil,
military or naval authorities, inability to obtain, or delays in obtaining,
permits or other governmental approvals, or any other cause whether similar or
dissimilar to the foregoing, not within the reasonable control of Landlord or
Tenant, as applicable, including reasonable delays for adjustments of insurance
(collectively, "Force Majeure"); provided, however, that no such event or cause
shall relieve Tenant of its obligations hereunder to make full and timely
payments of Rent as provided herein.

Intentionally Omitted.

Landlord shall not be liable to Tenant for any damage caused by other tenants or
persons in the Building or caused by operations of others in the construction of
any private, public or quasi-public work.

If in this Lease it is provided that Landlord's consent or approval as to any
matter will not be unreasonably withheld or delayed, and it is established by a
court or body having final jurisdiction thereover that Landlord has been
unreasonable, the sole effect of such finding shall be that Landlord shall be
deemed to have given its consent or approval, but Landlord shall not be liable
to Tenant in any respect for money damages or expenses incurred by Tenant by
reason of Landlord having withheld its consent. Nothing contained in this
paragraph shall be deemed to limit Landlord's right to give or withhold consent
unless such limitation is expressly contained in the paragraph to which such
consent pertains.

If any governmental entity or authority hereafter imposes a tax or assessment
upon or against any of the rent or other charges payable by Tenant to Landlord
hereunder (whether such tax takes the form of a lease tax, sales tax or other
tax and is not otherwise included in Real Estate Taxes or is a tax on the income
of Landlord), Tenant shall be responsible for the timely payment thereof. Unless
Landlord and Tenant otherwise agree in writing with respect to the payment
thereof, Tenant shall pay the applicable tax to Landlord in monthly installments
on the date upon which Tenant pays to Landlord the installments of Monthly Base
Rent due under this Lease.

This Lease and the Exhibits hereto constitute the entire agreement between the
parties, and supersedes any prior agreements or understandings between them.
This Lease is not effective until executed and delivered by Landlord and Tenant
and approved by any current mortgagee of the Building and/or the Land. The
provisions of this Lease may not be modified in any way except by written
agreement signed by both parties.

This Lease shall be subject to and construed in accordance with the laws of the
State of Maryland.

Tenant (and any guarantor of this Lease), within fifteen (15) days after
Landlord delivers to Tenant (or such guarantor) written request therefor
("Landlord Financial Statement Request"), will provide Landlord with a copy of
its most recent financial statements, consisting of a Balance Sheet, Earnings
Statement, Statement of Changes in Financial Position, Statement of Changes in
Owner's Equity, and related footnotes, prepared in accordance with generally
accepted accounting principles. Such financial statements must be either
certified by a certified public accountant or sworn to as to their accuracy by
Tenant's (or the guarantor's, if applicable) chief financial officer. The
financial statements provided must be as of a date not more than twelve (12)
months prior to the date of request. Landlord shall retain such statements in
confidence, but may provide copies to lenders and potential lenders as required.
Notwithstanding the foregoing, Landlord shall not deliver more than two (2)
Landlord Financial Statement Requests to Tenant during any twelve (12) month
period during the Term, unless such Landlord Financial Statement Request was
delivered (i) at the request of Landlord's lender, a potential lender or
purchaser of the Building, or (ii) in response to a Tenant default under the
Lease. Notwithstanding the foregoing the provisions of this Section 35.o shall
not apply for so long as Tenant is subject to, and is in compliance with, all of
the then-current reporting requirements of the Securities Exchange Act of 1934
and all rules and regulations promulgated thereunder.

IN WITNESS WHEREOF,

duly authorized representatives of Landlord and Tenant have executed this Office
Lease Agreement under seal on the day and year first above written.












WITNESS:

________________________________

LANDLORD:

ABB SOUTH STREET ASSOCIATES, LLC

, a Maryland limited liability company



By: ABB South Street, L.P., a Pennsylvania limited partnership, its managing
member

By: ABB Associates I, Inc., a Delaware corporation, its general partner

By: ________________________________
Name:
Title:




WITNESS:



TENANT:

STIFEL, NICOLAUS & COMPANY, INCORPORATED

, a Missouri corporation

_____________________________

By: ______________________________________
Name:
Title:



LIST OF EXHIBITS

EXHIBIT A: Floor Plan of Premises

EXHIBIT B: Work Agreement
EXHIBIT C: Declaration of Commencement Date
EXHIBIT D: Rules and Regulations

EXHIBIT E: Location of Additional Exterior Sign

EXHIBIT A

FLOOR PLAN OF PREMISES

[Diagram of One South Street 15th and 16th Floor plan]



 

[Diagram of One South Street 17th Floor plan]

 

[Diagram of One South Street 30th Floor plan]

 

EXHIBIT B



WORK AGREEMENT

This Work Agreement (the "Work Agreement") is attached to and made a part of
that certain Deed of Lease (the "Lease") dated ___________, 2006 by and between
ABB SOUTH STREET ASSOCIATES, LLC, as landlord ("Landlord"), and STIFEL, NICOLAUS
& COMPANY, INCORPORATED, as tenant ("Tenant"), for the premises (the "Premises")
described therein in the building having a street address of One South Street,
Baltimore, Maryland (the "Building"). It is the intent of this Work Agreement
that Tenant shall be permitted freedom in the design and layout of the Premises,
consistent with applicable building codes and requirements of law, including
without limitation the Americans with Disabilities Act, and with sound
architectural and construction practice in first-class office buildings,
provided that neither the design nor the implementation of the Tenant
Improvements (hereinafter defined) shall cause any interference to the operation
of the Building's HVAC, mechanical, plumbing, life safety, electrical or other
systems or to other Building operations or functions, nor shall they increase
maintenance or utility charges for operating the Building. Capitalized terms not
otherwise defined in this Work Agreement shall have the meanings set forth in
the Lease. In the event of any conflict between the terms hereof and the terms
of the Lease, the terms hereof shall prevail for the purposes of design and
construction of the Tenant Improvements.



A. TENANT IMPROVEMENTS.



As-Is Condition. Landlord shall have no obligation to perform or cause the
performance or construction of any improvements in or to the Premises and
Landlord shall deliver the Premises to Tenant in its "as is" condition. Tenant
hereby acknowledges that Landlord has made no representations or warranties to
Tenant with respect to the condition of the Premises or the working order of any
systems or improvements therein existing as of the date of delivery.

Tenant Improvements. After the Commencement Date, Tenant, at its sole cost and
expense, shall furnish and install in the Premises whatever improvements or
alterations Tenant desires. In the event that Tenant desires to install
improvements which require a building permit to undertake, such improvements
shall be undertaken by Tenant in accordance with the terms of this Work
Agreement, which improvements shall be set forth in the Tenant's Plans
(hereinafter defined) which are subject to Landlord's approval in accordance
with Paragraph B.3, below (the "Tenant Improvements"). All costs of all design,
space planning, and architectural and engineering work for or in connection with
the Tenant Improvements, including without limitation all drawings, plans,
specifications, licenses, permits or other approvals relating thereto, and all
insurance and other requirements and conditions hereunder, and all costs of
construction, including supervision thereof, shall be at Tenant's sole cost and
expense, subject to the application of the Improvement Allowance in accordance
with the terms of this Work Agreement.

B. PLANS AND SPECIFICATIONS

1. Space Planner. In the event that Tenant desires to install in the Premises
any Tenant Improvements which require a building permit to undertake, Tenant
shall retain the services of an architectural firm reasonably acceptable to
Landlord (the "Space Planner") to design the Tenant Improvements in the Premises
and prepare the Final Space Plan (hereinafter defined) and the Contract
Documents (hereinafter defined). The Space Planner shall meet with the Landlord
and/or Landlord's building manager from time to time to obtain information about
the Building and to insure that the improvements envisioned in the Contract
Documents do not interfere with and/or affect the Building or any systems
therein. The Space Planner shall prepare all space plans, working drawings, and
plans and specifications described in Paragraph B.3, below, in conformity with
the base Building plans and systems, and the Space Planner shall coordinate its
plans and specifications with the Engineers (hereinafter defined) and Landlord.
All fees of the Space Planner shall be borne solely by Tenant, subject to
application of the Improvement Allowance as hereinafter provided.

2. Engineers. In the event that Tenant desires to install in the Premises any
Tenant Improvements which require a building permit to undertake, Tenant shall
retain the services of mechanical, electrical, plumbing and structural engineers
approved by Landlord (the "Engineers") to (i) design the type, number and
location of all mechanical systems in the Premises, including without limitation
the heating, ventilating and air conditioning system therein, fire alarm system
and to prepare all of the mechanical plans, (ii) to assist Tenant and the Space
Planner in connection with the electrical design of the Premises, including the
location and capacity of light fixtures, electrical receptacles and other
electrical elements, and to prepare all of the electrical plans, (iii) to assist
Tenant and the Space Planner in connection with plumbing-related issues involved
in designing the Premises and to prepare all of the plumbing plans and (iv)
assist Tenant and the Space Planner in connection with the structural elements
of the Space Planner's design of the Premises and to prepare all of the
structural plans. All fees of the Engineers shall be borne solely by Tenant,
subject to application of the Improvement Allowance as hereinafter provided.

3. Time Schedule.

a. In the event that Tenant desires to install in the Premises any Tenant
Improvements which require a building permit to undertake, Tenant shall furnish
to Landlord for its review and approval a proposed detailed space plan for the
Tenant Improvements (the "Final Space Plan") prepared by the Space Planner, in
consultation with Landlord and the Engineers. The Final Space Plan shall contain
the information and otherwise comply with the requirements therefor described in
Schedule B-1 attached hereto. Landlord shall advise Tenant of Landlord's
approval or disapproval of the Final Space Plan within ten (10) business days
after Tenant submits the Final Space Plan to Landlord. Tenant shall promptly
revise the proposed Final Space Plan to meet Landlord's objections, if any, and
resubmit the Final Space Plan to Landlord for its review and approval within
seven (7) days of Tenant's receipt of Landlord's objections, if any. Landlord
will advise Tenant of Landlord's approval or disapproval of the revised Final
Space Plan within five (5) business days after Tenant submits same to Landlord.

b. Promptly after Landlord approves the Final Space Plan, Tenant shall furnish
to Landlord for its review and approval, all architectural plans, working
drawings and specifications (the "Contract Documents") necessary and sufficient
(i) for the construction of the Tenant Improvements; and (ii) to enable Tenant
to obtain a building permit for the construction of the Tenant Improvements by
the Contractor (hereinafter defined). The Contract Documents shall contain the
information and otherwise comply with the requirements therefore described in
Schedule B-2 attached hereto and shall set forth the location of any core
drilling by Tenant (the approval of same shall be subject to Landlord's approval
in its sole discretion). Landlord shall advise Tenant of Landlord's approval or
disapproval of the Contract Documents, or any of them, within fifteen (15)
business days after Tenant submits the Contract Documents to Landlord. Tenant
shall promptly revise the Contract Documents to meet Landlord's objections, if
any, and resubmit the Contract Documents to Landlord for its review and approval
within ten (10) days of Tenant's receipt of Landlord's objections, if any.
Landlord shall advise Tenant of Landlord's approval or disapproval of the
revised Contract Documents within ten (10) business days after Tenant submits
same to Landlord. Notwithstanding anything herein to the contrary, approval by
Landlord of the Contract Documents shall not constitute an assurance by Landlord
that the Contract Documents: (a) satisfy Legal Requirements (hereinafter
defined), (b) are sufficient to enable Tenant to obtain a building permit for
the undertaking of the Tenant Improvements in the Premises, or (c) will not
interfere with, and/or otherwise affect, base Building or base Building systems.

c. The Final Space and the Contract Documents are referred to collectively
herein as the "Tenant's Plans."

d. The Tenant Improvements shall be of first-class quality, commensurate with
the level of improvements for a first-class tenant in a first-class office
building in the Baltimore, Maryland area. The Tenant's Plans shall be prepared
in accordance with a Data Cadd or convertible DXF format for working drawings
(using 1/8" reproducible drawings) in conformity with the base Building plans
and Building systems and with information furnished by and in coordination with
Landlord and Engineers. Tenant's Plans shall comply with all applicable building
codes, laws and regulations (including without limitation the Americans with
Disabilities Act), shall not contain any improvements which interfere with or
require any changes to or modifications of the Building's HVAC, mechanical,
electrical, plumbing, life safety or other systems or to other Building
operations or functions, and, unless Tenant agrees in writing to pay all such
excess costs or charges, shall not increase maintenance or utility charges for
operating the Building in excess of the standard requirements for normal
first-class office buildings in the Baltimore, Maryland area. Notwithstanding
anything to the contrary contained in this Work Agreement, Landlord shall have
the right to disapprove, in its sole discretion, any portion of the Tenant's
Plans that Landlord believes will or may affect the exterior or structure of the
Building or will or may affect the mechanical, electrical, plumbing, life
safety, HVAC or other base Building systems.

4. Base Building Changes. If Tenant requests work to be done in the Premises or
for the benefit of the Premises that necessitates revisions or changes in the
design or construction of the base Building or affect Building systems, any such
changes shall be subject to the prior written approval of Landlord, in its sole
discretion. Tenant shall be responsible for all costs and delays resulting from
such design revisions or construction changes, including architectural and
engineering charges, and any special permits or fees attributed thereto.

5. Changes.

a. In the event that Tenant requests any changes to the Contract Documents or
the Final Space Plan after Landlord has approved same, or if it is determined
that the Contract Documents prepared in accordance with the Final Space Plan do
not conform to the plans for the base Building, deviate from applicable Legal
Requirements or contain improvements which will or may interfere with and/or
affect the base Building or any of the base Building systems, or in the event of
any change orders, Tenant shall be responsible for all costs and expenses and
all delay resulting therefrom, including without limitation costs or expenses
relating to (i) any additional architectural or engineering services and related
design expenses, (ii) any changes to materials in process of fabrication, (iii)
cancellation or modification of supply or fabricating contracts, (iv) removal or
alteration of work or plans completed or in process, or (v) delay claims made by
any subcontractor.

b. No changes shall be made to the Contract Documents without the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, provided, however, that Landlord shall have the right to
disapprove, in its sole discretion, any such change that Landlord believes will
affect the exterior or structure of the Building or will adversely affect the
mechanical, electrical, plumbing, life safety, HVAC or other base Building
systems. Landlord shall not be responsible for delay in occupancy by Tenant
because of any changes to the Final Space Plan or the Contract Documents after
approval by Landlord, or because of delay caused by or attributable to any
deviation by the Contract Documents from applicable Legal Requirements. Tenant
shall be required to pay to Landlord the reasonable costs incurred by Landlord
in connection with any changes to the Contract Documents or Final Space Plan, in
full, within thirty (30) days after invoice. As used herein, the term "Legal
Requirements" shall mean any laws, ordinances, regulations and orders of the
United States of America, the State of Maryland and any other governmental
authority with jurisdiction over the Building or the construction of the Tenant
Improvements.

C. COST OF TENANT IMPROVEMENTS/ALLOWANCES

1. Construction Costs. All costs of design and construction of the Tenant
Improvements, including without limitation the costs of all space planning,
architectural and engineering work related thereto, all governmental and
quasi-governmental approvals and permits required therefor, any costs incurred
by Landlord because of changes to the base Building or the base Building
systems, all construction costs, contractors' overhead and profit, insurance and
other requirements and all other costs and expenses incurred in connection with
the Tenant Improvements (collectively, "Construction Costs"), shall be paid by
Tenant, subject, however, to the application of the Improvement Allowance in
accordance with Paragraph C.2, below, not previously disbursed pursuant to this
Work Agreement (the "Available Allowance").

2 Improvement Allowance. Provided Tenant is not in default of the Lease,
Landlord agrees to provide to Tenant an allowance (the "Improvement Allowance")
in an amount up to Six Hundred Fifty-Five Thousand Seven Hundred Sixty-Nine and
84/100 Dollars ($655,796.84) (or Eight and 66/100 Dollars ($8.66) per rentable
square foot of the Premises) to be applied solely to the Construction Costs.
Provided that Tenant has fully performed all of its obligations under the Lease
and this Work Agreement, Construction Costs shall be disbursed by Landlord from
the Available Allowance, as and when such costs are actually incurred by Tenant.
Tenant shall submit to Landlord, from time to time, but not more often then once
per calendar month, requests for direct payments to third parties, of or for
reimbursement to Tenant for Construction Costs incurred by Tenant out of the
Available Allowance, which requests shall be accompanied by (a) paid receipts or
invoices substantiating the costs for which payment is requested; (b) a signed
statement from Tenant certifying that the costs were actually incurred for the
stated amount; (c) lien waivers from the party supplying the services or
materials for which payment is sought; and (d) such other information as
Landlord reasonably requires. Provided Tenant delivers to Landlord an approved
draw request, prepared as set forth above, Landlord shall pay the costs covered
by such payment request within thirty (30) days following receipt thereof (but
Landlord shall not be obligated to make more than one (1) such payment in any
calendar month). Notwithstanding the foregoing, in no event shall Landlord be
obligated to pay, in the aggregate, an amount in excess of ninety percent (90%)
of the Improvement Allowance until satisfaction of the following conditions: (A)
receipt by Landlord of appropriate paid receipts or invoices and a final lien
waiver from each subcontractor and supplier covering all work performed by the
subcontractors and all materials used in connection with the construction of the
Tenant Improvements; and (B) Tenant's delivery to Landlord of all receipts,
invoices or other documentation necessary to substantiate all costs payable by
Landlord hereunder. If Tenant does not expend all of the Improvement Allowance
for Construction Costs as permitted hereunder on or before the date which is
twelve (12) months after the Commencement Date, any unused portion of the
Improvement Allowance not so used shall be retained by Landlord. Notwithstanding
the foregoing, Tenant may elect to use all or any portion of the unused
Improvement Allowance to defray Annual Base Rent payable by Tenant pursuant to
the Lease, provided that Tenant gives written notice to Landlord of Tenant's
election to utilize such credit at least sixty (60) days prior to the due date
of any installment of Annual Base Rent for which Tenant elects to use such
credit.

Costs Exceeding Available Allowance. All Construction Costs in excess of the
Available Allowance shall be paid solely by Tenant on or before the date such
costs are due and payable (or if previously paid by Landlord, shall be
reimbursed to Landlord by Tenant within ten (10) days of receipt by Tenant of
invoices therefor from Landlord), and Tenant agrees to indemnify Landlord from
and against any such costs. All amounts payable by Tenant pursuant to this Work
Agreement shall be deemed to be Additional Rent for purposes of the Lease. If
required by Landlord, Tenant shall provide evidence satisfactory to Landlord
that Tenant has sufficient funds available to pay all Construction Costs in
excess of the Improvement Allowance.

D. CONSTRUCTION

1. General Contractor. Tenant shall retain a general contractor licensed in the
State of Maryland and approved by Landlord to undertake construction of the
Tenant Improvements (the "Contractor"). The Contractor shall be responsible for
obtaining, at Tenant's cost, all permits and approvals required for the
construction of the Tenant Improvements.

2. Construction By The Contractor. In undertaking the Tenant Improvements,
Tenant and the Contractor shall strictly comply with the following conditions:

a. No work involving or affecting the Building's structure or the plumbing,
mechanical, electrical or life/safety systems of the Building shall be
undertaken without (i) the prior written approval of Landlord in its sole
discretion, whether pursuant to its approval of Tenant's Plans or otherwise,
(ii) the supervision of Landlord's building engineer, the actual cost of which
shall be borne by Tenant if more than one (1) hour of such engineer's time is
spent in connection with the Tenant Improvements during any single day; (iii)
compliance by Tenant with the insurance requirements set forth in Paragraph
D.2(c), below; and (iv) compliance by Tenant with all of the terms and
provisions of this Work Agreement;

b. All Tenant Improvement work shall be performed in strict conformity with
(i) the final approved Tenant's Plans; (ii) all applicable codes and regulations
of governmental authorities having jurisdiction over the Building and the
Premises; (iii) valid building permits and other authorizations from appropriate
governmental agencies, when required, which shall be obtained by Tenant, at
Tenant's expense; and (iv) Landlord's construction policies, rules and
regulations attached hereto as Schedule B-3, as the same may be reasonably
modified by Landlord from time to time ("Construction Rules"). Any work not
acceptable to the appropriate governmental agencies or not reasonably
satisfactory to Landlord shall be promptly replaced at Tenant's sole expense.
Notwithstanding any failure by Landlord to object to any such work, Landlord
shall have no responsibility therefor; and

c. Before any work is commenced or any of Tenant's, Contractor's or any
subcontractor's equipment is moved onto any part of the Building, Tenant shall
deliver to Landlord policies or certificates evidencing the following types of
insurance coverage in the following minimum amounts, which policies shall be
issued by companies approved by Landlord, shall be maintained by Tenant at all
times during the performance of the Tenant Improvements, and which shall name
Landlord as additional insured:



Worker's compensation coverage in the maximum amount required by law and
employer's liability insurance in an amount not less than $500,000.00 and
$500,000.00 per disease;





Comprehensive general liability policy to include products/completed operations,
premises/operations, blanket contractual broad form property damage and
contractual liability with limits in an amount per occurrence of not less than
$1,000,000.00 Combined Single Limit for bodily injury and property damage and
$1,000,000.00 for personal injury; and





Automobile liability coverage, with bodily injury limits of at least
$1,000,000.00 per accident.



E. PERMITS AND LICENSES. Tenant shall be solely responsible for procuring, at
its sole cost and expense, all permits and licenses necessary to undertake the
Tenant Improvements and, upon completion of the Tenant Improvements, to occupy
the Premises. Tenant's inability to obtain, or delay in obtaining, any such
license or permit shall not delay or otherwise affect the Commencement Date or
any of Tenant's obligations under this Lease.

F. INSPECTION. Landlord is authorized, at its sole cost and expense, to make
such inspections of the Premises during construction as it deems reasonably
necessary or advisable.

G. INDEMNIFICATION. Tenant shall indemnify Landlord and hold it harmless from
and against all claims, injury, damage or loss (including reasonable attorneys'
fees) sustained by Landlord as a result of the construction of the Tenant
Improvements in the Premises.

LIST OF SCHEDULES

Schedule B-1 Requirements for Final Space Plan

Schedule B-2 Requirements for Contract Documents

Schedule B-3 Construction Rules and Regulations

SCHEDULE B-1

REQUIREMENTS FOR FINAL SPACE PLAN

Floor plans, together with related information for mechanical, electrical and
plumbing design work, showing partition arrangement and reflected ceiling plans
(three (3) sets), including without limitation the following information:

a. identify the location of conference rooms and density of occupancy;

b. indicate the density of occupancy for all rooms;

c. identify the location of any food service areas or vending equipment rooms;

d. identify areas, if any, requiring twenty-four (24) hour air conditioning;

e. indicate those partitions that are to extend from floor to underside of
structural slab above or require special acoustical treatment;

f. identify the location of rooms for, and layout of, telephone equipment other
than building core telephone closet;

g. identify the locations and types of plumbing required for toilets (other than
core facilities), sinks, drinking fountains, etc.;

h. indicate light switches in offices, conference rooms and all other rooms in
the Premises;

i. indicate the layouts for specially installed equipment, including computer
and duplicating equipment, the size and capacity of mechanical and electrical
services required and heat rejection of the equipment;

j. indicate the dimensioned location of: (A) electrical receptacles (one hundred
twenty (120) volts), including receptacles for wall clocks, and telephone
outlets and their respective locations (wall or floor), (B) electrical
receptacles for use in the operation of Tenant's business equipment which
requires two hundred eight (208) volts or separate electrical circuits, (C)
electronic calculating and CRT systems, etc., and (D) special audio-visual
requirements;

k. indicate proposed layout of sprinkler and other life safety and fire
protection equipment, including any special equipment and raised flooring;

l. indicate the swing of each door;

m. indicate a schedule for doors and frames, complete with hardware, if
applicable; and

n. indicate any special file systems to be installed.

SCHEDULE B-2

REQUIREMENTS FOR CONTRACT DOCUMENTS

Final architectural detail and working drawings, finish schedules and related
plans (three (3) reproducible sets) including without limitation the following
information and/or meeting the following conditions:

a. materials, colors and designs of wallcoverings, floor coverings and window
coverings and finishes;

b. paintings and decorative treatment required to complete all construction;

c. complete, finished, detailed mechanical, electrical, plumbing and structural
plans and specifications for the Tenant Improvements, including but not limited
to the fire and life safety systems and all work necessary to connect any
special or non-standard facilities to the Building's base mechanical systems;

d. all final drawings and blueprints must be drawn to a scale of one-eighth
(l/8) inch to one (l) foot. Any architect or designer acting for or on behalf of
Tenant shall be deemed to be Tenant's agent and authorized to bind Tenant in all
respects with respect to the design and construction of the Premises; and

e. notwithstanding anything to the contrary set forth herein, in the Work
Agreement or in the Lease, Tenant shall not request any work which would: (1)
require changes to structural components of the Building or the exterior design
of the Building; (2) require any material modification to the Building's
mechanical installations or installations outside the Premises; (3) not comply
with all applicable laws, rules, regulations and requirements of any
governmental department having jurisdiction over the construction of the
Building and/or the Premises, including specifically, but without limitation,
the Americans with Disabilities Act; (4) be incompatible with the building plans
filed with the appropriate governmental agency from which a building permit is
obtained for the construction of the Tenant Improvements or with the occupancy
of the Building as a first-class office building; or (5) delay the completion of
the Premises or any part thereof. Tenant shall not oppose or delay changes
required by any governmental agency affecting the construction of the Building
and/or the Tenant Improvements in the Premises.

SCHEDULE B-3

CONSTRUCTION RULES AND REGULATIONS

1. Tenant and/or the general contractor will supply Landlord with a copy of all
permits (if applicable) prior to the start of any work.

2. Tenant and/or the general contractor will post the building permit (if
applicable) on a wall of the construction site while work is being performed.

3. Public area corridor, and carpet, is to be protected by plastic runners or a
series of walk-off mats from the elevator to the suite under reconstruction.

4. Walk-off mats are to be provided at entrance doors.

5. Contractors will remove their trash and debris daily, or as often as
necessary to maintain cleanliness in the Building. Building trash containers are
not to be used for construction debris. Landlord reserves the right to bill
Tenant for any cost incurred to clean up debris left by the general contractor
or any subcontractor. Further, the Building staff is instructed to hold the
driver's license of any employee of the contractor while using the freight
elevator to ensure that all debris is removed from the elevator.

6. No utilities (electricity, water, gas, plumbing) or services to the tenants
are to be cut off or interrupted without first having requested, in writing, and
secured, in writing, the permission of Landlord.

7. No electrical services are to be put on the emergency circuit, without
specific written approval from Landlord.

8. When utility meters are installed, the general contractor must provide the
property manager with a copy of the operating instructions for that particular
meter.

9. Landlord will be notified of all work schedules of all workmen on the job and
will be notified, in writing, of names of those who may be working in the
building after "normal" business hours.

10. Passenger elevators shall not be used for moving building materials and
shall not be used for construction personnel except in the event of an
emergency. The designated freight elevator is the only elevator to be used for
moving materials and construction personnel. This elevator may be used only when
it is completely protected as determined by Landlord's Building engineer.

11. Contractors or personnel will use loading dock area for all deliveries and
will not use loading dock for vehicle parking.

12. Contractors will be responsible for daily removal of waste foods, milk and
soft drink containers, etc. to trash room and will not use any building trash
receptacles but trash receptacles supplied by them.

13. No building materials are to enter the Building by way of main lobby, and no
materials are to be stored in any lobbies at any time.



14. Construction personnel are not to eat in the lobby or in front of Building
nor are they to congregate in the lobby or in front of Building.

15. Landlord is to be contacted by Tenant when work is completed for inspection.
All damage to the Building will be determined at that time.

16. All key access, fire alarm work, or interruption of security hours must be
arranged with Landlord's Building engineer.

17. There will be no radios allowed on job site.

18. All workers are required to wear a shirt, shoes, and full length trousers.

19. Protection of hallway carpets, wall coverings, and elevators from damage
with masonite board, carpet, cardboard, or pads is required.

20. Public spaces -- corridors, elevators, bathrooms, lobby, etc. -- must be
cleaned immediately after use. Construction debris or materials found in public
areas will be removed at Tenant's cost.

21. There will be no smoking, eating, or open food containers in the elevators,
carpeted areas or public lobbies.

22. There will be no yelling or boisterous activities.

23. All construction materials or debris must be stored within the project
confines or in an approved lock-up.

24. There will be no alcohol or controlled substances allowed or tolerated.

25. The general contractor and Tenant shall be responsible for all loss of their
materials and tools and shall hold Landlord harmless for such loss and from any
damages or claims resulting from the work.



EXHIBIT C

DECLARATION OF COMMENCEMENT DATE

This Declaration of Commencement Date is made as of ___________________, 2006,
by ABB SOUTH STREET ASSOCIATES, LLC ("Landlord"), and STIFEL, NICOLAUS &
COMPANY, INCORPORATED ("Tenant"), who agree as follows:

    Landlord and Tenant entered into a Office Lease Agreement dated
    _______________, 2006, in which Landlord leased to Tenant, and Tenant leased
    from Landlord, certain Premises described therein in the office building
    located at One South Street, Baltimore, Maryland (the "Building"). All
    capitalized terms herein are as defined in the Lease.

    Pursuant to the Lease, Landlord and Tenant agreed to and do hereby confirm
    the following matters as of the Commencement Date of the Term:

     a. the Commencement Date of the Lease is January 1, 2012;
     b. the Lease Expiration Date of the Lease is December 31, 2017;
     c. the number of rentable square feet of the Premises is 75,724;
     d. Tenant's Pro Rata Share (Operating Expenses) is 17.44%; and
     e. Tenant's Pro Rata Share (Real Estate Taxes) is 16.66%.

 1. Tenant confirms that:
     a. it has accepted possession of the Premises as provided in the Lease;
    
        Landlord is not required to perform any work or furnish any improvements
        to the Premises under the Lease;
    
        Landlord has fulfilled all of its obligations under the Lease as of the
        date hereof;
    
        the Lease is in full force and effect and has not been modified,
        altered, or amended, except as follows:
        __________________________________; and
    
        there are no set-offs or credits against Rent, and no Security Deposit
        or prepaid Rent has been paid except as provided by the Lease.

    The provisions of this Declaration of Commencement Date shall inure to the
    benefit of, or bind, as the case may require, the parties and their
    respective successors and assigns, and to all mortgagees of the Building,
    subject to the restrictions on assignment and subleasing contained in the
    Lease, and are hereby attached to and made a part of this Lease.

 

 

 

 

 

 

 

 

WITNESS:

_____________________________

LANDLORD:

ABB SOUTH STREET ASSOCIATES, LLC

, a Maryland limited liability company



By: ABB South Street, L.P., a Pennsylvania limited partnership, its managing
member

By: ABB Associates I, Inc., a Delaware corporation, its general partner

By: ________________________
Name:
Title:

 

WITNESS:

_____________________________

TENANT:

STIFEL, NICOLAUS & COMPANY, INCORPORATED

, a Missouri corporation



By: ______________________________________
Name:
Title:

EXHIBIT D

RULES & REGULATIONS

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances (including, without limitation, coffee
grounds) shall be thrown therein. All damages resulting from misuse of the
fixtures shall be borne by Tenant if Tenant or its servants, employees, agents,
visitors or licensees shall have caused the same.

No cooking (except for hot-plate and microwave cooking by Tenants' employees for
their own consumption, the location and equipment of which is first approved by
Landlord), sleeping or lodging shall be permitted by any tenant on the Premises.
No tenant shall cause or permit any unusual or objectionable odors to be
produced upon or permeate from the Premises.

No inflammable, combustible, or explosive fluid, material, chemical or substance
shall be brought or kept upon, in or about the Premises, except that Tenant
shall be permitted to use and keep in the Premises such cleaning, copier and
other supplies as are reasonable and customary for office use, provided that
Tenant uses, stores and disposes of same in accordance with all applicable law.
Fire protection devices, in and about the Building, shall not be obstructed or
encumbered in any way.

Canvassing, soliciting and peddling in the Building is prohibited and each
tenant shall cooperate to prevent the same.

There shall not be used in any space, or in the public halls of the Building,
either by any tenant or by its agents, contractors, jobbers or others, in the
delivery or receipt of merchandise, freight, or other matters, any hand trucks
or other means of conveyance except those equipped with rubber tires, rubber
side guards, and such other safeguards as Landlord may require, and Tenant shall
be responsible to Landlord for any loss or damage resulting from any deliveries
to Tenant in the Building. Deliveries of mail, freight or bulky packages shall
be made through the freight entrance or through doors specified by Landlord for
such purpose.

Mats, trash or other objects shall not be placed in the public corridors. The
sidewalks, entries, passages, elevators, public corridors and staircases and
other parts of the Building which are not occupied by Tenant shall not be
obstructed or used for any other purpose than ingress or egress.

Tenant shall not install or permit the installation of any awnings, shades,
draperies and/or other similar window coverings, treatments or like items
visible from the exterior of the Premises other than those approved by the
Landlord in writing.

Tenant shall not construct, maintain, use or operate within said Premises or
elsewhere in the Building or on the outside of the Building, any equipment or
machinery which produces music, sound or noise which is audible beyond the
Premises.

Bicycles, motor scooters or any other type of vehicle shall not be brought into
the lobby or elevators of the Building or into the Premises except for those
vehicles which are used by a physically disabled person in the Premises.

All blinds for exterior windows shall be building standard and shall be
maintained by Tenant.

No additional locks shall be placed upon doors to or within the Premises except
as shall be necessary adequately to safeguard United States Government security
classified documents stored with the Premises. The doors leading to the
corridors or main hall shall be kept closed during business hours, except as the
same may be used for ingress or egress.

Tenant shall maintain and clean all areas or rooms within the Premises in which
security classified work is being conducted or in which such work is stored;
Landlord shall not provide standard janitorial service to such areas, the
provisions of Section 9 of this Lease notwithstanding.

Upon reasonable prior notice (except in the event of an emergency in which case
no prior notice shall be required), Landlord reserves the right to shut down the
air conditioning, electrical systems, heating, plumbing and/or elevators when
necessary by reason of accident or emergency, or for repair, alterations,
replacements or improvement.

No carpet, rug or other article shall be hung or shaken out of any window of the
Building; and Tenant shall not sweep or throw or permit to be swept or thrown
from the Premises any dirt or other substances into any of the corridors or
halls, elevator, or out of the doors or windows or stairways of the Building.
Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business therein, nor shall any animals
or birds be kept in or about the Building, except for service animals assisting
persons with disabilities. Smoking or carrying lighted cigars or cigarettes in
the elevators of the Building is prohibited.

Landlord reserves the right to exclude from the Building on weekdays between the
hours of 6:00 p.m. and 8:00 a.m. and at all hours on weekends and legal
holidays, all persons who do not present a pass to the Building signed by
Landlord; provided, however, that reasonable access for Tenant's employees and
customers shall be accorded. Landlord will furnish passes to persons for whom
Tenant requires same in writing. Tenant shall be responsible for all persons for
whom it requests such passes and shall be liable to Landlord for all acts of
such persons.

Tenant agrees to keep all windows closed at all times and to abide by all rules
and regulations issued by Landlord with respect to the Building's air
conditioning and ventilation systems.

Tenant will replace all broken or cracked plate glass windows and doors at its
own expense, with glass of like kind and quality, provided that such windows and
doors are not broken or cracked by Landlord, its employees, agents or
contractors.

In the event it becomes necessary for the Landlord to gain access to the
underfloor electric and telephone distribution system for purposes of adding or
removing wiring, then upon request by Landlord, Tenant agrees to temporarily
remove the carpet over the access covers to the underfloor ducts for such period
of time until work to be performed has been completed. The cost of such work
shall be borne by Landlord except to the extent such work was requested by or is
intended to benefit Tenant or the Premises, in which case the cost shall be
borne by Tenant.

Violation of these rules, or any amendments thereof or additions thereto, may be
considered a default of Tenant's lease and shall be sufficient cause for
termination of this Lease at the option of Landlord.





EXHIBIT E

LOCATION OF ADDITIONAL EXTERIOR SIGN

[Exterior photograph of One South Street building showing location of additional
exterior sign]



# 4077370_v7



 

 



